 



Exhibit 10.3
WARNER CENTER
5820 CANOGA AVENUE, 21271 BURBANK BOULEVARD, 5700 CANOGA AVENUE,
21301 BURBANK BOULEVARD AND 21281 BURBANK BOULEVARD,
WOODLAND HILLS, CALIFORNIA 91367
AGREEMENT OF PURCHASE AND SALE
     This Agreement of Purchase and Sale (this “Agreement”), dated as of
September 13, 2006 (the “Effective Date”), is between MP WARNER CENTER, LLC, a
Delaware limited liability company (“Warner”), and MP WARNER CENTER III, LLC, a
Delaware limited liability company (“Warner III”) (Warner and Warner III shall
be collectively referred to herein as “Seller”), and HINES-SUMISEI US CORE
OFFICE PROPERTIES LP, a Delaware limited partnership (“Buyer”).
ARTICLE I
PURCHASE AND SALE OF PROPERTY
     Section 1.1 Sale.
     Seller agrees to sell to Buyer, and Buyer agrees to purchase from Seller,
subject to the terms, covenants and conditions set forth herein, all of Seller’s
right, title and interest in and to the following property (collectively, the
“Property”):
          (a) Real Property. That certain real property commonly known as
“Warner Center I, II & III” and located at 5820 Canoga Avenue, 21271 Burbank
Boulevard, 5700 Canoga Avenue, 21301 Burbank Boulevard and 21281 Burbank
Boulevard in the City of Woodland Hills, State of California, as more
particularly described in Exhibit A attached hereto and made a part hereof (the
“Land”), together with (1) all structures, buildings, improvements and fixtures
located thereon or affixed or attached thereto (the “Improvements”), (2) all
rights, benefits, privileges, easements, tenements, hereditaments, rights-of-way
and other appurtenances thereon or in any way appertaining thereto, including
all mineral rights, subsurface rights, development rights, air and water rights,
entitlements, wastewater capacities and wastewater credit reservations, and
(3) all strips and gores and any land lying in the bed of any street, road or
alley, open or proposed, adjoining such Land (collectively, the “Real
Property”);
          (b) Leases. All of the landlord’s interest in and to all of the Leases
(as defined in Section 2.1(b) below) of the Real Property, including Leases
entered into after the date of this Agreement as permitted by this Agreement;
          (c) Tangible Personal Property. All of the equipment (including all
gas and electric systems, lighting, heating, ventilating, and air conditioning
equipment and systems, elevators, radiators, incinerators, furnaces, hot water
heaters, water, sewage, and plumbing systems, fire protection and security
systems), machinery, furniture, furnishings, supplies and other tangible
personal property, if any, owned by Seller and now or hereafter located on and
used exclusively in the operation, ownership or maintenance of the Real Property
(collectively, the “Tangible Personal Property”), but specifically excluding
from the Tangible Personal Property (1) any items of personal property owned by
tenants of the Property (except to the

 



--------------------------------------------------------------------------------



 



extent of Seller’s interest as landlord therein), (2) any items of personal
property in Seller’s property management office, if any, located on the Real
Property, (3) any items of personal property owned by third parties and leased
to Seller, and (4) proprietary computer software, systems and equipment and
related licenses used in connection with the operation or management of the
Property. Seller will provide to Buyer any list which is in Seller’s possession
of such Tangible Personal Property within the Delivery Period as defined in
Section 2.1 below; and
          (d) Intangible Personal Property. To the extent assignable at no cost
to Seller, all intangible personal property, if any, owned by Seller and related
to the Property, including, without limitation: any trade names and trademarks
associated with the Real Property and the Improvements (but specifically
excluding the names “RREEF” and any derivatives thereof); any plans and
specifications and other architectural and engineering drawings for the
Improvements; any warranties; any Service Contracts (as defined in
Section 2.1(b) below) and other contract rights related to the Property (but
only to the extent Seller’s obligations thereunder are expressly assumed by
Buyer pursuant to the Assignment of Leases as defined in Section 8.3(a)(3)
below); and any governmental permits (including building permits and
certificates of occupancy), variances, waivers, consents, authorizations,
approvals and licenses (including any pending applications) (collectively, the
“Intangible Personal Property”). Notwithstanding anything to the contrary in
this Agreement, Seller hereby reserves any and all rights in connection with any
appeal of real property taxes due in connection with the Property and applicable
to the period prior to the Closing Date (as defined in Section 8.2 below), as
described below (a “Tax Appeal”).
     Section 1.2 Purchase Price.
          (a) The purchase price of the Property is Three Hundred Eleven Million
Six Hundred Ninety Six Thousand Twenty Two Dollars ($311,696,022) (the “Purchase
Price”).
          (b) The Purchase Price shall be paid as follows:
               (1) On or before September 13, 2006, Buyer shall deposit in
escrow with First American Title Insurance Company, 1850 Mt. Diablo Blvd.,
Suite 300, Walnut Creek, California 94596, Telephone (925) 927-2154, Facsimile
(925) 927-2180, e-mail: kschlesinger@firstam.com (the “Title Company”) cash or
other immediately available funds in the amount of Twenty Five Million Dollars
($25,000,000) (the “Initial Deposit”). The Initial Deposit shall be considered
fully earned by Seller as consideration for entering into the Agreement and
shall be nonrefundable after the Contingency Period except as otherwise
expressly provided herein.
               (2) If Buyer delivers a waiver notice under Section 2.2 to Seller
prior to the expiration of the Contingency Period, on or before September 15,
2006, Buyer shall deposit in escrow with the Title Company an additional amount
of Ten Million Dollars ($10,000,000) (the “Additional Deposit”) in cash or other
immediately available funds prior to the expiration of the Contingency Period.
The Initial Deposit and the Additional Deposit (if and when the Additional
Deposit is deposited by Buyer with the Title Company as provided hereunder) are
collectively referred to herein as the “Deposit.” The Deposit shall be
considered

2



--------------------------------------------------------------------------------



 



fully earned by Seller as consideration for entering into the Agreement and
shall be nonrefundable after the Contingency Period except as otherwise
expressly provided herein.
     The Deposit shall be held in an interest bearing account and all interest
thereon, less investment fees, if any, shall be deemed a part of the Deposit for
all purposes hereunder. If the sale of the Property as contemplated hereunder is
consummated, then the Deposit shall be paid to Seller at the Closing (as defined
in Section 1.2(b)(3) below) and credited against the Purchase Price. IF THE SALE
OF THE PROPERTY IS NOT CONSUMMATED DUE TO SELLER’S DEFAULT HEREUNDER, THEN BUYER
MAY ELECT, AS BUYER’S SOLE AND EXCLUSIVE REMEDY, EITHER TO: (1) TERMINATE THIS
AGREEMENT AND RECEIVE A REFUND OF THE DEPOSIT, IN WHICH EVENT NEITHER PARTY
SHALL HAVE ANY FURTHER RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT AS PROVIDED IN
SECTIONS 6.1, 9.3 AND 9.9 BELOW (PROVIDED, HOWEVER, THAT IN THE EVENT THAT SUCH
SELLER DEFAULT IS AN INTENTIONAL, WILLFUL BREACH OF THIS AGREEMENT BY SELLER,
BUYER SHALL ALSO BE ENTITLED TO REIMBURSEMENT FOR ACTUAL THIRD-PARTY
OUT-OF-POCKET COSTS AND EXPENSES INCURRED BY BUYER IN CONNECTION WITH ITS DUE
DILIGENCE REVIEW OF THE PROPERTY IN AN AMOUNT UP TO, BUT NOT TO EXCEED, TWO
HUNDRED THOUSAND DOLLARS ($200,000)), OR (2) ENFORCE SPECIFIC PERFORMANCE OF
THIS AGREEMENT. BUYER SHALL NOT HAVE ANY OTHER RIGHTS OR REMEDIES HEREUNDER AS A
RESULT OF ANY DEFAULT BY SELLER PRIOR TO CLOSING, AND BUYER HEREBY WAIVES ANY
OTHER SUCH REMEDY AS A RESULT OF A DEFAULT HEREUNDER BY SELLER PRIOR TO CLOSING.
IF THE SALE IS NOT CONSUMMATED DUE TO ANY DEFAULT BY BUYER HEREUNDER, THEN
SELLER SHALL, AS SELLER’S SOLE AND EXCLUSIVE REMEDY, RETAIN THE DEPOSIT AS
LIQUIDATED DAMAGES. THE PARTIES HAVE AGREED THAT SELLER’S ACTUAL DAMAGES, IN THE
EVENT OF A FAILURE TO CONSUMMATE THIS SALE DUE TO BUYER’S DEFAULT PRIOR TO
CLOSING, WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE. AFTER
NEGOTIATION, THE PARTIES HAVE AGREED THAT, CONSIDERING ALL THE CIRCUMSTANCES
EXISTING ON THE DATE OF THIS AGREEMENT, THE AMOUNT OF THE DEPOSIT IS A
REASONABLE ESTIMATE OF THE DAMAGES THAT SELLER WOULD INCUR IN SUCH EVENT. BY
PLACING THEIR INITIALS BELOW, EACH PARTY SPECIFICALLY CONFIRMS THE ACCURACY OF
THE STATEMENTS MADE ABOVE AND THE FACT THAT EACH PARTY WAS REPRESENTED BY
COUNSEL WHO EXPLAINED, AT THE TIME THIS AGREEMENT WAS MADE, THE CONSEQUENCES OF
THIS LIQUIDATED DAMAGES PROVISION. THE FOREGOING IS NOT INTENDED TO LIMIT
BUYER’S OBLIGATIONS UNDER SECTIONS 6.1, 9.3 AND 9.9.
INITIALS:           SELLER                                 BUYER
                    
[NO FURTHER TEXT ON THIS PAGE]

3



--------------------------------------------------------------------------------



 



               (3) The balance of the Purchase Price, which is Two Hundred
Seventy-Six Million Six Hundred Ninety Six Thousand Twenty Two Dollars
($276,696,022) (plus or minus the prorations pursuant to Section 8.5 hereof and
plus or minus the other credits specifically set forth in this Agreement) shall
be paid to Seller in cash or by wire transfer of other immediately available
funds at the consummation of the purchase and sale contemplated hereunder (the
“Closing”).
ARTICLE II
CONDITIONS
     Section 2.1 Buyer’s Conditions Precedent.
     Subject to the provisions of Section 9.3 hereof, Seller has provided and/or
shall provide Buyer and its consultants and other agents and representatives
with access to the Property to perform Buyer’s inspections and review and
determine the present condition of the Property. Seller has delivered or made
available to Buyer at Seller’s offices or at the Real Property, or shall within
the Delivery Period deliver or make available to Buyer at Seller’s offices or at
the Real Property, copies of all Due Diligence Materials (as defined in
Section 2.2 below) in Seller’s possession, except as otherwise specifically
provided herein. Notwithstanding anything to the contrary contained herein, the
Due Diligence Materials shall expressly exclude (i) those portions of the Due
Diligence Materials (i.e., certain Due Diligence Materials may be redacted to
the extent necessary) that would disclose Seller’s cost of acquisition of the
Real Property, (ii) any reports (other than environmental reports),
presentations, summaries and the like prepared for any of Seller’s boards,
committees, partners or investors in connection with its consideration of the
acquisition of the Real Property, construction of the Improvements or sale of
the Property, (iii) any proposals, letters of intent, draft contracts or the
like prepared by or for other prospective purchasers of the Property or any part
thereof, (iv) Seller’s internal memoranda, attorney-client privileged materials
or internal appraisals and (v) any information which is the subject of a
confidentiality agreement between Seller and a third party to the extent the
terms thereof do not permit the disclosure thereof to prospective purchasers of
the Property (the items described in clauses (i), (ii) (iii), (iv) and (v) being
collectively referred to as the “Confidential Information”). The “Delivery
Period” shall mean the period which ends three (3) days after the Effective
Date. Buyer’s obligation to purchase the Property is conditioned upon Buyer’s
review and approval of the following, within the applicable time periods
described in Sections 2.2 and 4.1 hereof:
          (a) Title to the Property and survey matters in accordance with
Article IV below.
          (b) The Due Diligence Materials, including, but not limited to,
(i) tenant leases and all amendments and modifications thereof (collectively,
the “Leases”) affecting the Property, together with all tenant security deposits
and any guarantees, letters of credit and other similar credit enhancements
providing additional security for such leases, and any other occupancy
agreements, and (ii) all contracts pertaining to the operation of the Property,
including all management, leasing, service and maintenance agreements, and
equipment leases, all of which are listed and described on Exhibit G attached
hereto (collectively, the “Service

4



--------------------------------------------------------------------------------



 



Contracts”). The Due Diligence Materials also include the materials described in
Section 2.1(e) and those listed on Schedule 2 attached hereto to the extent in
Seller’s possession.
          (c) The physical condition of the Property.
          (d) The zoning, land use, building, environmental and other statutes,
rules, or regulations applicable to the Property.
          (e) The tenant correspondence files, operating statements and books
and records pertaining to the operation of the Property that are in Seller’s
possession, current real estate tax bills, any warranties, licenses, permits,
certificates of occupancy, plans and specifications, and a current rent roll,
current accounts receivable schedule and list of Tangible Personal Property in
such form as Seller shall have in its possession for the Property, and other
agreements or documents pertaining to the Property which will be binding on
Buyer after Closing.
          (f) Any other matters Buyer deems relevant to the Property.
     Section 2.2 Contingency Period.
     Buyer shall have until September 15, 2006 (such period being referred to
herein as the “Contingency Period”) to review and approve the matters described
in Sections 2.1(b)-(f) above in Buyer’s sole discretion (title and survey review
and approval shall be governed by the provisions of Section 4.1 below). If
Buyer, in its sole discretion, determines to proceed with the purchase of the
Property, then Buyer shall, before the end of the Contingency Period, so notify
Seller in writing, in which case Buyer shall be deemed to have waived any
objection to all of the matters described in Sections 2.1(a)-(f) above (subject
to the provisions of Section 4.1 below as to title and survey matters),
including, without limitation, all documents, Service Contracts (subject to
Buyer’s rights under Section 7.5 below) and other contracts, agreements, Leases,
reports and other items and materials related to the Property prepared by or on
behalf of Seller or otherwise provided or made available by Seller to Buyer
hereunder (collectively, the “Due Diligence Materials”), and the Deposit shall
become nonrefundable except as expressly provided herein. If before the end of
the Contingency Period Buyer fails to give Seller such written notice, then
Buyer shall be deemed to have elected to terminate this Agreement, the Deposit
shall be returned to Buyer, and neither party shall have any further rights or
obligations hereunder except as provided in Sections 6.1, 9.3 and 9.9 below.
ARTICLE III
BUYER’S EXAMINATION
     Section 3.1 Representations and Warranties of Seller.
     Subject to the disclosures contained in Schedule 1 attached hereto and made
a part hereof (the “Disclosure Items”), matters contained in the Due Diligence
Materials, and any matters of public record where the Property is located,
Seller hereby makes the following representations and warranties with respect to
the Property. Notwithstanding anything to the contrary contained

5



--------------------------------------------------------------------------------



 



herein or in any document delivered in connection herewith, Seller shall have no
liability with respect to the Disclosure Items.
          (a) Seller has not (i) made a general assignment for the benefit of
creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of any involuntary petition by Seller’s creditors, (iii) suffered the
appointment of a receiver to take possession of all, or substantially all, of
Seller’s assets, (iv) suffered the attachment or other judicial seizure of all,
or substantially all, of Seller’s assets, (v) admitted in writing its inability
to pay its debts as they come due, or (vi) made an offer of settlement,
extension or composition to its creditors generally.
          (b) Seller is not a “foreign person” as defined in Section 1445 of the
Internal Revenue Code of 1986, as amended (the “Code”) and any related
regulations.
          (c) This Agreement has been, and all documents executed by Seller
which are to be delivered to Buyer at Closing will be, duly authorized, executed
and delivered by Seller, and this Agreement does not and such other documents
will not violate any provision of any agreement or judicial order to which
Seller is a party or to which Seller or, to the best of Seller’s knowledge, the
Property is subject.
          (d) To the best of Seller’s knowledge, the only Leases in force for
the Property are set forth in a tenant list attached hereto as Exhibit B and
made a part hereof (or, if not attached, which Seller shall deliver to Buyer
within the Delivery Period and which at that time will be attached hereto as
Exhibit B and made a part hereof), and to the best of Seller’s knowledge, Seller
has received no written notice of any default by Seller with respect to such
Leases which has not been cured. To the best of Seller’s knowledge, Seller has
made available to Buyer true, correct and complete copies of the Leases in
Seller’s files, including all modifications and amendments thereto, and
guaranties and tenant letters of credit in connection therewith, and, to the
best of Seller’s knowledge, to the extent in Seller’s possession, true, correct
and complete copies of all subleases and other occupancy agreements affecting
the Property. Seller shall make available to Purchaser all leasing
correspondence files to the extent in Seller’s possession.
          (e) To the best of Seller’s knowledge, the only Service Contracts in
effect for the Property are set forth on Exhibit G. Seller has made available to
Buyer true, correct and complete copies of such Service Contracts, including all
modifications and amendments thereto. To the best of Seller’s knowledge, Seller
has received no written notice of any default by Seller or any other party under
any Service Contract which has not been cured.
          (f) To the best of Seller’s knowledge, Seller has received no written
notice of litigation pending with respect to the Property, or with respect to
Seller which impairs Seller’s ability to perform its obligations under this
Agreement, except for any personal injury or property damage action for which
there is adequate insurance coverage.
          (g) To the best of Seller’s knowledge, Seller has received no written
notice from any governmental authority of any violation of any law applicable to
the Property (including, without limitation, any Environmental Law as defined in
Section 3.6(a)(2) below) that has not been corrected.

6



--------------------------------------------------------------------------------



 



          (h) Seller has been duly organized, is validly existing, and is in
good standing in the state in which it was formed, and, if so required to, is
qualified to do business in the state in which the Real Property is located.
          (i) Seller is in compliance with all laws, statutes, rules and
regulations or any federal, state or local governmental authority in the United
States of America applicable to Seller and to Seller’s knowledge, all beneficial
owners of Seller with respect to or arising out of the requirements of Executive
Order No. 13224, 66 Fed Reg. 49079 (September 23, 2001) (the “Order”) and other
similar requirements contained in the rules and regulations of the Office of
Foreign Asset Control, Department of the Treasury (“OFAC”) and in any enabling
legislation or other Executive Orders in respect thereof (the Order and such
other rules, regulations, legislation, or orders are collectively called the
“Orders”).
          (j) Seller is not a party in interest with respect to any employee
benefit or other plan within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), or of
Section 4975(e)(1) of the Code, which is subject to ERISA or Section 4975 of the
Code and which is an investor in Buyer.
          (k) To the best of Seller’s knowledge, Seller has received no written
notice from any insurance company or board of fire underwriters of any defects
in or on the Property that would adversely affect the insurability of the
Property or cause any increase in the premiums for insurance for the Property.
     Each of the representations and warranties of Seller contained in this
Section 3.1: (1) shall be true in all material respects as of the date of
Closing, subject in each case to (A) any Exception Matters (as defined below),
(B) the Disclosure Items, and (C) other matters expressly permitted in this
Agreement or otherwise specifically approved in writing; and (2) shall survive
the Closing as provided in Section 3.3 below.
     Section 3.2 No Liability for Exception Matters.
     As used herein, the term “Exception Matter” shall refer to a matter which
would make a representation or warranty of Seller contained in this Agreement
untrue or incorrect and which is disclosed to Buyer in the Due Diligence
Materials, the Disclosure Items or is a matter of public record, or is otherwise
discovered by Buyer before the Closing, including, without limitation, matters
disclosed in any tenant estoppel certificate or from interviews with tenants,
property managers or any other person. If Buyer first obtains knowledge of any
material Exception Matter after the close of the Contingency Period and prior to
Closing and such Exception Matter was not contained in the Due Diligence
Materials, the Disclosure Items or is not a matter of public record, Buyer’s
sole remedy shall be to terminate this Agreement on the basis thereof, upon
written notice to Seller within the earlier of (a) five (5) days following
Buyer’s discovery of such Exception Matter or (b) the Closing, which ever occurs
first, in which event the Deposit shall be returned to Buyer, unless within five
(5) days after receipt of such notice or by the Closing, as the case may be,
Seller notifies Buyer in writing that it elects to attempt to cure or remedy
such Exception Matter, in which event there shall be no return of the Deposit
unless and until Seller is unable to so cure or remedy within the time period
set forth below. Seller shall be entitled to extend the Closing Date for up to
fifteen (15) business days in order to attempt to cure

7



--------------------------------------------------------------------------------



 



or remedy any Exception Matter. Buyer’s failure to give notice within five
(5) days after it has obtained knowledge of a material Exception Matter prior to
Closing shall be deemed a waiver by Buyer of such Exception Matter. Seller shall
have no obligation to cure or remedy any Exception Matter, even if Seller has
notified Buyer of Seller’s election to attempt to cure or remedy any Exception
Matter (except as specifically provided in Section 4.1(c) hereof), and, subject
to Buyer’s right to terminate this Agreement as set forth above, Seller shall
have no liability whatsoever to Buyer with respect to any Exception Matters.
Upon any termination of this Agreement, neither party shall have any further
rights nor obligations hereunder, except as provided in Sections 6.1, 9.3 and
9.9 below. If Buyer obtains knowledge of any Exception Matter before the
Closing, but nonetheless elects to proceed with the acquisition of the Property,
Seller shall have no liability with respect to such Exception Matter,
notwithstanding any contrary provision, covenant, representation or warranty
contained in this Agreement or in any Other Documents (as defined in
Section 9.19 below).
     Section 3.3 Survival of Seller’s Representations and Warranties of Sale.
     The representations and warranties of Seller contained herein or in any
Seller estoppel delivered pursuant to Section 8.4 below, or in any Other
Documents, shall survive for a period of nine (9) months after the Closing. Any
claim which Buyer may have against Seller for a breach of any such
representation or warranty, whether such breach is known or unknown, which is
not specifically asserted by written notice to Seller within such nine (9) month
period shall not be valid or effective, and Seller shall have no liability with
respect thereto.
     Section 3.4 Seller’s Knowledge.
     For purposes of this Agreement and any document delivered at Closing,
whenever the phrase “to the best of Seller’s knowledge” or the “knowledge” of
Seller or words of similar import are used, they shall be deemed to mean and are
limited to the current actual knowledge only of Craig Davey, Karen Saitta and
Tom Schienbein at the times indicated only, and not any implied, imputed or
constructive knowledge of such individual(s) or of Seller or any Seller Related
Parties (as defined in Section 3.7 below), and without any independent
investigation or inquiry having been made or any implied duty to investigate,
make any inquiries or review the Due Diligence Materials. Furthermore, it is
understood and agreed that such individual(s) shall have no personal liability
in any manner whatsoever hereunder or otherwise related to the transactions
contemplated hereby.
     Section 3.5 Representations and Warranties of Buyer.
     Buyer represents and warrants to Seller as follows:
          (a) This Agreement and all documents executed by Buyer which are to be
delivered to Seller at Closing do not and at the time of Closing will not
violate any provision of any agreement or judicial order to which Buyer is a
party or to which Buyer is subject.
          (b) Buyer has not (i) made a general assignment for the benefit of
creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of any involuntary petition by Buyer’s creditors, (iii) suffered the
appointment of a receiver to take possession of all, or substantially all, of
Buyer’s assets, (iv) suffered the attachment or other judicial seizure of all,
or

8



--------------------------------------------------------------------------------



 



substantially all, of Buyer’s assets, (v) admitted in writing its inability to
pay its debts as they come due, or (vi) made an offer of settlement, extension
or composition to its creditors generally.
          (c) Buyer has been duly organized, is validly existing and is in good
standing in the state in which it was formed, and, if required to do so, is
qualified to do business in the state in which the Real Property is located.
This Agreement has been, and all documents executed by Buyer which are to be
delivered to Seller at Closing will be, duly authorized, executed and delivered
by Buyer.
          (d) Buyer is purchasing the Property as investment rental property,
and not for Buyer’s own operations or use.
          (e) Buyer is not a party in interest with respect to any employee
benefit or other plan within the meaning of Section 3(3) of the ERISA, or of
Section 4975(e)(1) of the Code, which is subject to ERISA or Section 4975 of the
Code and which is an investor in Seller.
          (f) Other than Seller’s Broker (as defined in Section 6.1 below) Buyer
has had no contact with any broker or finder with respect to the Property.
          (g) Buyer is in compliance with all laws, statutes, rules and
regulations or any federal, state or local governmental authority in the United
States of America applicable to Buyer and, to Buyer’s knowledge, all beneficial
owners of Buyer, with respect to or arising out of the requirements of the Order
and other similar requirements contained in the rules and regulations of OFAC
and in any enabling legislation or other Executive Orders in respect thereof.
The representation and warranty contained in Section 3.5(g) shall be deemed
remade by Buyer as of the Closing and shall survive the Closing. Each of the
other representations and warranties contained in this Section 3.5 shall be
deemed remade by Buyer as of the Closing and shall survive for a period of nine
(9) months after the Closing. Any claim which Seller may have against Buyer for
a breach of any such representation or warranty (excluding the representation
and warranty contained in Section 3.5(g)), whether such breach is known or
unknown, which is not specifically asserted by written notice to Buyer within
such nine (9) month period shall not be valid or effective, and Buyer shall have
no liability with respect thereto.
     Section 3.6 Buyer’s Independent Investigation.
          (a) By Buyer electing to proceed under Section 2.2, Buyer will be
deemed to have acknowledged and agreed that it has been given a full opportunity
to inspect and investigate each and every aspect of the Property, either
independently or through agents of Buyer’s choosing, including, without
limitation:
               (1) All matters relating to title and survey, together with all
governmental and other legal requirements such as taxes, assessments, zoning,
use permit requirements and building codes.
               (2) The physical condition and aspects of the Property,
including, without limitation, the interior, the exterior, the square footage
within the improvements on the Real Property and within each tenant space
therein, the structure, seismic aspects of the Property,

9



--------------------------------------------------------------------------------



 



the foundation, roof, paving, parking facilities, utilities, and all other
physical and functional aspects of the Property. Such examination of the
physical condition of the Property shall include an examination for the presence
or absence of Hazardous Materials, as defined below, which shall be performed or
arranged by Buyer (subject to the provisions of Section 9.3 hereof) at Buyer’s
sole expense. For purposes of this Agreement, “Hazardous Materials” shall mean
inflammable explosives, radioactive materials, asbestos, asbestos–containing
materials, polychlorinated biphenyls, lead, lead-based paint, radon, under
and/or above ground tanks, hazardous materials, hazardous wastes, hazardous
substances, oil, or related materials, which are listed or regulated in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (42 U.S.C. Sections 6901, et seq.), the Resources Conservation and
Recovery Act of 1976 (42 U.S.C. Section 6901, et seq.), the Clean Water Act (33
U.S.C. Section 1251, et seq.), the Safe Drinking Water Act (14 U.S.C.
Section 1401, et seq.), the Hazardous Materials Transportation Act (49 U.S.C.
Section 1801, et seq.), and the Toxic Substance Control Act (15 U.S.C.
Section 2601, et seq.), the California Hazardous Waste Control Law (California
Health and Safety Code Section 25100, et seq.), the Porter-Cologne Water Quality
Control Act (California Water Code Section 13000, et seq.), and the Safe
Drinking Water and Toxic Enforcement Act of 1986 (California Health and Safety
Code Section 25249.5, et seq.) and any other applicable federal, state or local
laws (collectively, “Environmental Laws”).
               (3) Any easements and/or access rights affecting the Property.
               (4) The Leases and all matters in connection therewith,
including, without limitation, the ability of the tenants to pay the rent and
the economic viability of the tenants.
               (5) The Service Contracts and any other documents or agreements
of significance affecting the Property.
               (6) All other matters of material significance affecting the
Property, including, but not limited to, the Due Diligence Materials and the
Disclosure Items.
          (b) Except as expressly stated herein, Seller makes no representation
or warranty as to the truth, accuracy or completeness of any materials, data or
information delivered by Seller to Buyer in connection with the transaction
contemplated hereby. Buyer acknowledges and agrees that all materials, data and
information delivered by Seller to Buyer in connection with the transaction
contemplated hereby are provided to Buyer as a convenience only and that any
reliance on or use of such materials, data or information by Buyer shall be at
the sole risk of Buyer, except as otherwise expressly stated herein. Without
limiting the generality of the foregoing provisions, Buyer acknowledges and
agrees that (a) any environmental or other report with respect to the Property
which is delivered by Seller to Buyer shall be for general informational
purposes only, (b) Buyer shall not have any right to rely on any such report
delivered by Seller to Buyer, but rather will rely on its own inspections and
investigations of the Property and any reports commissioned by Buyer with
respect thereto, (c) neither Seller, any affiliate of Seller nor the person or
entity which prepared any such report delivered by Seller to Buyer shall have
any liability to Buyer for any inaccuracy in or omission from any such report
and (d) the failure to deliver any report as to the environmental or other
condition of the

10



--------------------------------------------------------------------------------



 



Property, including any proposal for work at the Property which was not
performed by Seller, shall not be actionable by Buyer under this Agreement or
otherwise.
          (c) EXCEPT AS EXPRESSLY SET FORTH IN SECTION 3.1 ABOVE, BUYER
SPECIFICALLY ACKNOWLEDGES AND AGREES THAT SELLER IS SELLING AND BUYER IS
PURCHASING THE PROPERTY ON AN “AS IS WITH ALL FAULTS” BASIS AND THAT, EXCEPT FOR
THE REPRESENTATIONS AND WARRANTIES AS EXPRESSLY SET FORTH IN SECTION 3.1 ABOVE,
BUYER IS NOT RELYING ON ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND
WHATSOEVER, EXPRESS OR IMPLIED, FROM SELLER, ANY SELLER RELATED PARTIES, OR
THEIR AGENTS OR BROKERS, OR ANY OTHER PERSON ACTING OR PURPORTING TO ACT ON
BEHALF OF SELLER AS TO ANY MATTERS CONCERNING THE PROPERTY, INCLUDING WITHOUT
LIMITATION: (i) the quality, nature, adequacy and physical condition and aspects
of the Property, including, but not limited to, the structural elements, seismic
aspects of the Property, foundation, roof, appurtenances, access, landscaping,
parking facilities and the electrical, mechanical, HVAC, plumbing, sewage, and
utility systems, facilities and appliances, the square footage within the
improvements on the Real Property and within each tenant space therein, (ii) the
quality, nature, adequacy, and physical condition of soils, geology and any
groundwater, (iii) the existence, quality, nature, adequacy and physical
condition of utilities serving the Property, (iv) the development potential of
the Property, and the Property’s use, habitability, merchantability, or fitness,
suitability, value or adequacy of the Property for any particular purpose,
(v) the zoning or other legal status of the Property or any other public or
private restrictions on use of the Property, (vi) the compliance of the Property
or its operation with any applicable codes, laws, regulations, statutes,
ordinances, covenants, conditions and restrictions of any governmental or
quasi-governmental entity or of any other person or entity, (vii) the presence
of Hazardous Materials on, under or about the Property or the adjoining or
neighboring property, (viii) the quality of any labor and materials used in any
improvements on the Real Property, (ix) the condition of title to the Property,
(x) the Leases, Service Contracts, or other documents or agreements affecting
the Property, or any information contained in any rent roll furnished to Buyer
for the Property, (xi) the value, economics of the operation or income potential
of the Property, or (x) any other fact or condition which may affect the
Property, including without limitation, the physical condition, value, economics
of operation or income potential of the Property. In addition, Seller shall have
no legal obligation to apprise Buyer regarding any event or other matter
involving the Property which occurs after the Effective Date or to otherwise
update the Due Diligence Items, unless and until an event or other matter occurs
which would cause Seller to be unable to remake any of its representations or
warranties contained in this Agreement.
     Section 3.7 Release.
          (a) Without limiting the above, and subject to (y) the representations
and warranties of Seller contained in Section 3.1 hereof, and (z) Seller’s
express covenants (1) contained herein which expressly survive the Closing
hereunder, or (2) contained in the Closing Documents which expressly survive the
Closing, Buyer on behalf of itself and its successors and assigns waives its
right to recover from, and forever releases and discharges, Seller, Seller’s
affiliates, Seller’s investment advisor, the partners, trustees, beneficiaries,
shareholders, members, managers, directors, officers, employees and agents and
representatives of each of

11



--------------------------------------------------------------------------------



 



them, and their respective heirs, successors, personal representatives and
assigns (collectively, the “Seller Related Parties”), from any and all demands,
claims, legal or administrative proceedings, losses, liabilities, damages,
penalties, fines, liens, judgments, costs or expenses whatsoever (including,
without limitation, court costs and attorneys’ fees and disbursements), whether
direct or indirect, known or unknown, foreseen or unforeseen, that may arise on
account of or in any way be connected with Seller, Seller Related Parties, the
Property and/or the transactions contemplated hereby, including, without
limitation, (i) the physical condition of the Property including, without
limitation, all structural and seismic elements, all mechanical, electrical,
plumbing, sewage, heating, ventilating, air conditioning and other systems, the
environmental condition of the Property and the presence of Hazardous Materials
on, under or about the Property, or (ii) any law or regulation applicable to the
Property, including, without limitation, any Environmental Law and any other
federal, state or local law, excluding, however, any claims arising out of
third-party personal injury or personal property claims brought against Buyer
arising from the period during Seller’s ownership of the Property which were not
caused by Buyer’s actions and/or inactions. Nothing contained in this
Section 3.7(a) shall be construed to limit Buyer’s right to implead Seller into
any lawsuit in which Buyer has been named by a third party (which is not a Buyer
Related Party (as such term is defined in Section 9.15 below) as the result of a
release of Hazardous Materials at the Real Property directly caused by Seller
during the period Seller owned the Real Property.
          (b) Buyer further hereby assumes the risk of changes in applicable
laws and regulations relating to past, present and future environmental, safety
or health conditions on, or resulting from, the ownership or operation of the
Property, and the risk that adverse physical characteristics and conditions,
including, without limitation, the presence of Hazardous Materials or other
substances, may not be revealed by Buyer’s investigation of the Property.
[NO FURTHER TEXT ON THIS PAGE]

12



--------------------------------------------------------------------------------



 



          (c) In connection with Sections 3.7(a) and 3.7(b), Buyer expressly
waives the benefits of Section 1542 of the California Civil Code, which provides
as follows: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.” BUYER ACKNOWLEDGES AND AGREES THAT IT HAS BEEN
REPRESENTED BY LEGAL COUNSEL OF ITS CHOICE IN CONNECTION WITH THIS AGREEMENT,
AND THAT SUCH COUNSEL HAS EXPLAINED TO BUYER THE PROVISIONS OF THIS SECTION 3.7.
BY INITIALING BELOW, BUYER CONFIRMS IT HAS AGREED TO THE PROVISIONS OF THIS
SECTION 3.7.
     BUYER’S INITIALS:                                
     Section 3.8 Survival.
     The provisions of this Article III shall survive the Closing subject to the
limitations and qualifications contained in such provisions and in Sections 9.11
and 9.19 hereof.
[NO FURTHER TEXT ON THIS PAGE]

13



--------------------------------------------------------------------------------



 



ARTICLE IV
TITLE
     Section 4.1 Conditions of Title.
          (a) Upon execution of this Agreement, Seller shall order an updated
preliminary title report or commitment (the “Title Report”) from the Title
Company, which shall be delivered to Buyer, together with copies of all
underlying documents relating to title exceptions referred to therein, promptly
upon Seller’s receipt thereof. Seller shall also furnish to Buyer within the
Delivery Period any existing survey of the Property in Seller’s possession.
Buyer shall immediately order any plat or survey of the Property or any update
thereto from a duly licensed surveyor (the “Survey”) if desired by Buyer or if
necessary to support the issuance of the Title Policy (as defined in Section 4.2
below). Buyer shall provide to Seller a copy of the Survey, which shall be
certified to the Title Company, Buyer and Seller. Buyer shall pay the entire
cost of the Survey. If Closing does not occur, Buyer shall, if Seller so
requests, assign to Seller all contract rights Buyer has with the surveyor and
in such event Seller shall reimburse Buyer for the cost of the Survey.
          (b) On or before the expiration of the Contingency Period (the “Title
Review Date”), Buyer shall have the right to furnish Seller with a written
statement of objections, if any, to the title to the Property, including,
without limitation, any objections to any matter shown on the Survey
(collectively, “Objections”), in which event this Agreement shall terminate, the
Deposit shall be returned to Buyer, and neither party hereto shall have any
further rights or obligations hereunder except as otherwise provided in
Sections 6.1, 9.3 and 9.9 below. Should Buyer fail to notify Seller in writing
of any Objections to the Title Report prior to the Title Review Date, Buyer
shall be deemed to have approved such matters, which shall be considered to be
“Conditions of Title”; provided, however, that any and all Seller’s Liens (as
defined below) shall in no event be deemed to be Conditions of Title, and Seller
shall cure or remove all such Seller’s Liens prior to Closing regardless of
whether Buyer objects thereto. In the event the Title Company amends or updates
the Title Report after the Title Review Date (each, a “Title Report Update”),
Buyer shall furnish Seller with a written statement of Objections to any matter
first raised in a Title Report Update within three (3) business days after its
receipt of such Title Report Update (each, a “Title Update Review Period”).
Should Buyer fail to notify Seller in writing of any Objections to the Title
Report prior to the Title Review Date, or to any matter first disclosed in a
Title Report Update prior to the expiration of the applicable Title Update
Review Period, as applicable, Buyer shall be deemed to have approved such
matters which shall be considered to be “Conditions of Title”; provided,
however, that any and all Seller’s Liens shall in no event be deemed to be
Conditions of Title and Seller shall cure or remove all such Seller’s Liens
prior to Closing regardless of whether Buyer objects thereto.
          (c) If Seller receives a timely Objection to anything first disclosed
in a Title Report Update in accordance with Section 4.1(b) (“Buyer’s Notice”),
Seller shall have the right, but not the obligation, within two (2) business
days after receipt of Buyer’s Notice (“Seller’s Response Period”), to elect to
attempt to cure any such matter upon written notice to Buyer (“Seller’s
Response”), and may extend the Closing Date for up to fifteen (15) business days
to allow such cure. If Seller does not give any Seller’s Response, Seller shall
be deemed to have

14



--------------------------------------------------------------------------------



 



elected not to attempt to cure any such matters. Notwithstanding the foregoing,
Seller shall in any event be obligated to cure all matters or items (i) that are
mortgage or deed of trust liens or security interests against the Property, in
each case granted by Seller (and not tenants of the Property or other third
parties), (ii) real estate tax liens, other than liens for taxes and assessments
not yet delinquent, (iii) that have been voluntarily placed against the Property
by Seller (and not tenants of the Property or other third parties) after the
date of this Agreement and that are not otherwise permitted pursuant to the
provisions hereof and (iv) mechanics liens arising out of construction contracts
entered into by Seller and a contractor (collectively, “Seller’s Liens”). Seller
shall be entitled to apply the Purchase Price towards the payment or
satisfaction of such liens, and may cure any Objection by causing the Title
Company to insure against collection of the same out of the Property.
          (d) If Seller elects (or is deemed to have elected) not to attempt to
cure any Objections raised in any Buyer’s Notice timely delivered by Buyer to
Seller pursuant to Section 4.1(b), or if Seller notifies Buyer that it elects to
attempt to cure any such Objection but then does not for any reason effect such
cure on or before the Closing Date as it may be extended hereunder, then Buyer,
as its sole and exclusive remedy, shall have the option of terminating this
Agreement by delivering written notice thereof to Seller within one (1) business
day after (as applicable (i) its receipt of Seller’s Response stating that
Seller will not attempt to cure any such Objection or (ii) the expiration of
Seller’s Response Period if Seller does not deliver a Seller’s Response or
(iii) Seller’s failure to cure by the Closing Date (as it may be extended
hereunder) any Objection which Seller has previously elected to attempt to cure
pursuant to a Seller’s Response. In the event of such a termination, the Deposit
shall be returned to Buyer, and neither party shall have any further rights or
obligations hereunder except as provided in Sections 6.1, 9.3 and 9.9 below. If
no such termination notice is timely received by Seller hereunder, Buyer shall
be deemed to have waived all such Objections (other than with respect to
Seller’s Liens) in which event those Objections shall become “Conditions of
Title” under Section 4.1(e). If the Closing is not consummated for any reason
other than Seller’s default hereunder, Buyer shall be responsible for any title
or escrow cancellation charges.
          (e) At the Closing, Seller shall convey title to the Property to Buyer
by deed in the form of Exhibit C attached hereto (the “Deed”) subject to no
exceptions other than:
               (1) Interests of tenants in possession, as tenants only, under
the Leases;
               (2) Matters created by or with the written consent of Buyer;
               (3) Non-delinquent liens for real estate taxes and assessments;
and
               (4) Any exceptions disclosed by the Title Report and any Title
Report Update which is approved or deemed approved by Buyer in accordance with
this Article IV above, and any other exceptions to title which would be
disclosed by an inspection and/or survey of the Property.
All of the foregoing exceptions shall be referred to collectively as the
“Conditions of Title.” Subject to the terms and conditions contained elsewhere
in this Agreement, by acceptance of the

15



--------------------------------------------------------------------------------



 



Deed and the Closing of the purchase and sale of the Property, (x) Buyer agrees
it is assuming for the benefit of Seller all of the obligations of Seller with
respect to the Conditions of Title from and after the Closing, and (y) Buyer
agrees that Seller shall have conclusively satisfied its obligations with
respect to title to the Property. The provisions of this Section shall survive
the Closing.
     Section 4.2 Evidence of Title.
     Delivery of title in accordance with the foregoing shall be evidenced by
the willingness of the Title Company to issue, at Closing, its Owner’s ALTA
Policy of Title Insurance in the amount of the Purchase Price showing title to
the Real Property vested in Buyer, subject only to the Conditions of Title (the
“Title Policy”). The Title Policy may contain such endorsements as reasonably
required by Buyer provided that the issuance of such endorsements shall not be a
condition to Buyer’s obligations hereunder. Buyer shall pay the costs for all
such endorsements. Seller shall have no obligation to provide any indemnity or
agreement to the Title Company or Buyer to support the issuance of the Title
Policy or any such endorsements other than an affidavit as to the existing
tenants of the Property and any ongoing construction work at the Property.
ARTICLE V
RISK OF LOSS AND INSURANCE PROCEEDS
     Section 5.1 Minor Loss.
     Buyer shall be bound to purchase the Property for the full Purchase Price
as required by the terms hereof, without regard to the occurrence or effect of
any damage to the Property or destruction of any improvements thereon or
condemnation of any portion of the Property, provided that: (a) the cost to
repair any such damage or destruction does not exceed an amount equal to One
Million Dollars ($1,000,000) in the estimate of an architect or contractor
selected by Seller and reasonably acceptable to Buyer or in the case of a
condemnation, the diminution in the value of the remaining Property as a result
of a partial condemnation is not material (as hereinafter defined), (b) no Major
Tenant (as such term is defined below) shall exercise its right to terminate its
respective Lease in connection with any such damage, destruction or
condemnation, and (c) upon the Closing, (i) if the cost of repairing the damage
or casualty is insured, there shall be a credit against the Purchase Price due
hereunder equal to the amount of any insurance proceeds (including all proceeds
of loss of rents or business interruption insurance, if any, applicable to the
period after Closing) or condemnation awards collected by Seller as a result of
any such damage or destruction or condemnation, plus the amount of any
applicable insurance deductible up to but not to exceed One Million Dollars
$1,000,000, or (ii) if the cost of repairing the damage or casualty is not
insured, there shall be a credit against the Purchase Price due hereunder equal
to the amount estimated by such architect or contractor as being required to
fully repair and restore such damage or destruction, (but in no event shall such
amount exceed One Million Dollars ($1,000,000)), in each case less any sums
reasonably expended by Seller toward the collection of such proceeds or awards,
as applicable, and the restoration or repair of the Property (the nature of
which restoration or repairs, but not the right of Seller to effect such
restoration or repairs, shall be subject to the approval of Buyer, which
approval shall not be

16



--------------------------------------------------------------------------------



 



unreasonably withheld, conditioned or delayed). If the proceeds or awards have
not been collected as of the Closing, then such proceeds or awards shall be
assigned to Buyer, except to the extent needed to reimburse Seller for sums
expended to collect such proceeds or awards or to repair or restore the
Property, and Seller shall retain the rights to such proceeds and awards to such
extent so reasonably expended.
     Section 5.2 Major Loss.
     If the cost to repair the damage or destruction as specified above exceeds
an amount equal to One Million Dollars ($1,000,000) in the estimate of an
architect or contractor selected by Seller and reasonably acceptable to Buyer or
the diminution in the value of the remaining Property as a result of a
condemnation is material (as hereinafter defined), then Buyer may, at its option
to be exercised within five (5) days after receipt of Seller’s notice of the
occurrence of the damage or destruction or the commencement of condemnation
proceedings (which notice must cite said architect’s or contractor’s estimate of
the cost of repairing such damage or destruction), either terminate this
Agreement or consummate the purchase for the full Purchase Price as required by
the terms hereof. If Buyer elects to terminate this Agreement by delivering
written notice thereof to Seller or fails to give Seller notice within such five
(5) day period that Buyer will proceed with the purchase, then this Agreement
shall terminate, the Deposit shall be returned to Buyer and neither party shall
have any further rights or obligations hereunder except as provided in Sections
6.1, 9.3 and 9.9 below. If Buyer elects to proceed with the purchase, then upon
the Closing, (i) if the cost of repairing the damage or casualty is insured,
there shall be a credit against the Purchase Price due hereunder equal to the
amount of any insurance proceeds (including all proceeds of loss of rents or
business interruption insurance, if any, applicable to the period after Closing)
or condemnation awards collected by Seller as a result of any such damage or
destruction or condemnation, plus the amount of any applicable insurance
deductible up to but not to exceed One Million Dollars ($1,000,000), or (ii) if
the cost of repairing the damage or casualty is not insured, there shall be a
credit against the Purchase Price of One Million Dollars ($1,000,000), in each
case less any sums reasonably expended by Seller toward the collection of such
proceeds or awards, as applicable, or to restoration or repair of the Property
(the nature of which restoration or repairs, but not the right of Seller to
effect such restoration or repairs, shall be subject to the approval of Buyer,
which approval shall not be unreasonably withheld, conditioned or delayed). If
the proceeds or awards have not been collected as of the Closing, then such
proceeds or awards shall be assigned to Buyer, except to the extent needed to
reimburse Seller for sums expended to collect such proceeds or awards or to
repair or restore the Property, and Seller shall retain the rights to such
proceeds and awards to such extent so reasonably expended. A condemnation shall
be deemed material if any material portion of any net rentable area of the
Property or any material portion of the parking is taken, or the existing access
to the Property is materially and adversely affected, permanently.

17



--------------------------------------------------------------------------------



 



ARTICLE VI
BROKERS AND EXPENSES
     Section 6.1 Brokers.
     The parties represent and warrant to each other that no broker or finder
was instrumental in arranging or bringing about this transaction except for
Stephen M. Somer of Eastdil Secured (“Seller’s Broker”). At Closing, Buyer shall
pay Seller’s Broker One Million Five Hundred Fifty Eight Thousand Four Hundred
Eighty Dollars ($1,558,480), which amount equals the commission due to Seller’s
Broker, which shall be paid pursuant to the terms of a separate agreement
between Buyer and Seller’s Broker (the “Commission”). If any other person brings
a claim for a commission or finder’s fee based upon any contact, dealings or
communication with Buyer or Seller, then the party through whom such person
makes his claim shall defend the other party (the “Indemnified Party”) from such
claim, and shall indemnify the Indemnified Party and hold the Indemnified Party
harmless from any and all costs, damages, claims, liabilities or expenses
(including without limitation, court costs and reasonable attorneys’ fees and
disbursements) incurred by the Indemnified Party in defending against the claim.
In addition, Buyer shall indemnify Seller and the Seller Related Parties and
hold all such parties harmless from and against any and all costs, damages,
claims, liabilities or expenses (including without limitation, court costs and
reasonable attorneys’ fees and disbursements) arising out of or related to any
failure by Buyer to pay, at Closing, the entire Commission. The provisions of
this Section 6.1 shall survive the Closing or, if the purchase and sale is not
consummated, any termination of this Agreement.
     Section 6.2 Expenses.
     Except as expressly provided in this Agreement, each party hereto shall pay
its own expenses incurred in connection with this Agreement and the transactions
contemplated hereby.
ARTICLE VII
LEASES AND OTHER AGREEMENTS
     Section 7.1 Buyer’s Approval of New Leases and Agreements Affecting the
Property.
     Between the Effective Date and the Closing, Seller shall continue to lease
the Property in the same manner as before the making of this Agreement, the same
as though Seller were retaining the Property, provided, however, that (y) prior
to the expiration of the Contingency Period, Seller shall provide written notice
to Buyer of its intent to enter into a new lease or modify or terminate any
existing Lease and shall allow Buyer two (2) business days to provide comments
to, and/or recommendations with respect to, any such proposed action, provided,
however, that Seller shall have no obligation to incorporate or consider any
such comments or recommendations, and the determination of whether or not to
enter into the Lease or Lease modification or termination shall be in Seller’s
sole discretion, and (z) after the expiration of the Contingency Period, Seller
shall not enter into any new Lease, or modify or terminate any

18



--------------------------------------------------------------------------------



 



existing Lease which will be binding on the Property after Closing, except as
permitted or required under any Lease, without first obtaining Buyer’s approval
of the proposed action, which approval shall be granted or withheld in Buyer’s
sole discretion. In order to be effective, any such request by Seller for
Buyer’s approval under part (z) of the immediately preceding sentence shall be
accompanied by (i) a copy of any proposed modification or amendment of an
existing Lease or a copy of any new Lease that Seller wishes to execute between
the expiration of the Contingency Period and the Closing Date, including,
without limitation, to the extent not included in the Lease or amendment to
Lease, a description of any tenant improvement costs, leasing commissions, free
rent and any other concessions associated with any proposed renewal or expansion
of an existing Lease or with any such new Lease and (ii) appropriate financial
information on the applicable tenant and such other information as Buyer may
reasonably require to the extent Seller has such information in its possession.
Further, after the expiration of the Contingency Period, Seller shall not enter
into any new agreement affecting the Property, or modify or terminate any
agreement affecting the Property, which will be binding on the Property after
Closing, except for agreements which are terminable on no more than thirty
(30) days’ notice without payment of any penalty or fee or other cost to the
Property owner, without first obtaining Buyer’s approval of the proposed action,
which approval shall be granted or withheld in Buyer’s reasonable discretion. In
case Buyer disapproves any such request from Seller for approval under this
Section 7.1, Buyer shall specify in detail the reasons for its disapproval
thereof. If Buyer fails to give Seller notice of its approval or disapproval of
any such proposed action requiring its approval under this Section 7.1 within
three (3) business days after receipt of Seller’s notice requesting such
approval, (accompanied by the documents and materials described above), then
Buyer shall be deemed to have given its approval to the action or matter
described in Seller’s request. Buyer agrees to cooperate with Seller in enabling
Seller to complete any such proposed transaction requiring Buyer’s approval.
     Section 7.2 Tenant Improvement Costs, Leasing Commissions and Concessions.
     With respect to any new Lease or Lease modification entered into by Seller
between the Effective Date and the Closing Date, and with respect to any renewal
or extension of any Lease, whether through the exercise of an option or
otherwise, occurring between such date and the Closing Date, all tenant
improvement work, leasing commissions, legal fees or other expenses or grants of
any free rent period or other concessions shall be paid by Buyer.
Notwithstanding the foregoing, Seller shall be responsible for all tenant
improvement costs and leasing commissions payable by the landlord pursuant to
obligations arising from the current term of any existing Lease which is dated
on or before the Effective Date and executed and delivered by both the landlord
and tenant thereunder on or before such date. To the extent Seller has not paid
any such amounts at Closing, Buyer shall receive a credit therefor at Closing.
Buyer shall reimburse Seller for all such costs, expenses, free rent period or
other concessions incurred by Seller to the extent Buyer is obligated therefor
pursuant to the provisions of this Section. Pursuant to the Assignment of
Leases, Buyer shall assume any then outstanding obligations with respect to such
tenant improvements, leasing commissions and concessions, provided that the
foregoing does not limit Seller’s obligations under this Section with respect to
the current term of existing Leases executed and delivered by the parties
thereto on or before the Effective Date. The provisions of this Section shall
survive the Closing.

19



--------------------------------------------------------------------------------



 



     Section 7.3 Tenant Notices.
     At the Closing, Seller shall furnish Buyer with a signed notice to be given
to each tenant of the Property. The notice shall disclose that the Property has
been sold to Buyer, that, after the Closing, all rents should be paid to Buyer
and that Buyer shall be responsible for all the tenant’s security deposit, the
amount of which shall be set forth in such notice. The form of the notice shall
be otherwise reasonably acceptable to the parties. Buyer covenants to deliver
said notices to each tenant as soon as reasonably possible after Closing. This
provision shall expressly survive Closing.
     Section 7.4 Maintenance of Improvements and Operation of Property; Removal
of Tangible Personal Property.
     Seller agrees to keep its customary property insurance covering the
Property in effect until the Closing (provided, however, that the terms of any
such coverage maintained in blanket form may be modified as Seller deems
necessary). Seller shall operate and manage the Property in a manner consistent
with Seller’s practices in effect prior to the Effective Date, provided that
Seller shall in no event be obligated to make any capital expenditures or
repairs. Seller shall not remove any Tangible Personal Property, except as may
be required for necessary repair or replacement, and replacement shall be of
approximately equal in quality and quantity as the removed item of Tangible
Personal Property.
     Section 7.5 Service Contracts.
     Within three (3) business days prior to the expiration of the Contingency
Period, Buyer will advise Seller in writing which Service Contracts Buyer will
assume and which Service Contracts Buyer requests be terminated at Closing,
provided Seller shall have no obligation to terminate, and Buyer shall be
obligated to assume, any Service Contracts which by their terms cannot be
terminated without penalty or payment of a fee or other cost to Seller. Seller
shall deliver at Closing notices of termination of all Service Contracts that
are not so assumed and Buyer shall be responsible for any charges applicable to
periods commencing with the Closing. Notwithstanding the foregoing, Seller shall
terminate, as of the Closing Date, all existing management and leasing
agreements with respect to the Property.
     Section 7.6 Tax Appeal
     Seller hereby reserves the right to bring or continue a Tax Appeal or Tax
Appeals after the Closing Date with respect to its period of ownership of the
Property, excluding, however, the current tax year. Further, Seller shall have
the right to control the proceedings of such Tax Appeal, and shall have the
right to collect any payments or credits which may result from such Tax Appeal,
provided that Seller shall return to tenants any sums Seller may owe to tenants
under their respective leases as a result of any sums received by Seller in
connection with a Tax Appeal. Buyer shall cooperate with Seller in the
prosecution of such Tax Appeal without incurring any costs. If Buyer brings a
Tax Appeal or Tax Appeals with respect to its period of ownership, including the
current tax year, Buyer shall have the right to control the proceedings of such
Tax Appeal and the right to collect any payments or credit which may result
therefrom, provided, however, that any amounts due to Seller for Seller’s period
of ownership shall be

20



--------------------------------------------------------------------------------



 



promptly paid to Seller, and Seller shall cooperate with Buyer in the
prosecution of such Tax Appeal without incurring any costs. The provisions of
this Section 7.6 shall survive the Closing.
     Section 7.7 Property Management Office Build-Out
     After the expiration of the Contingency Period, Buyer shall have a license
to access and use a vacant space in the Building more particularly described in
Exhibit H attached hereto and made a part hereof, consisting of approximately
one thousand five hundred (1,500) square feet of rentable space (the “Management
Office Space”) for purposes of constructing a property management office (the
“Office Build-Out Work”). Buyer shall execute and deliver to Seller, prior to
the end of the Contingency Period, a license agreement to use such space,
provided, however that such license agreement shall be on Seller’s standard form
of license agreement with changes thereto reasonably requested by Buyer and
reasonably approved by Seller during the Contingency Period. To induce Seller to
grant Buyer such access and use to the Management Office Space prior to Closing,
Buyer hereby agrees as follows:
          (a) Buyer shall not commence the Office Build-Out Work without first
obtaining Seller’s prior written approval, which approval shall be granted or
withheld in Seller’s reasonable discretion, to the plans and specifications for
such work (the “Plans and Specifications”).
          (b) Buyer shall obtain and pay for all permits, licenses and approvals
required by all applicable laws with regard to the Office Build-Out Work.
          (c) Buyer shall perform and complete, or cause to be performed and
completed, all work in connection with the Office Build-Out Work (i) at Buyer’s
sole cost and expense, (ii) in accordance with the Plans and Specifications as
reasonably approved by Seller, (iii) in a good and workmanlike manner, (iv) in
compliance with all applicable laws, ordinances, rules and regulations of
federal, state, county or municipal government or agencies now in force or that
may be enacted hereafter, and (v) without interfering with Seller’s or any of
Seller’s tenants’ use and enjoyment of the Property.
          (d) Buyer agrees to pay and discharge all claims for labor done and
material and services furnished in connection with the Office Build-Out Work.
Buyer covenants and agrees that the Office Build-Out Work shall be constructed
or completed, as applicable, free and clear of any and all liens (including,
without limitation, mechanic’s, materialman’s or other liens), claims and
encumbrances whatsoever. If any claim is made or any liens should become
perfected, Buyer shall satisfy and remove such claim or the lien within ten
(10) calendar days after receiving notice thereof.
          (e) Until the earlier of the Closing or the completion of the Office
Build-Out Work, Buyer will (a) maintain comprehensive general liability
(occurrence) insurance in an amount of not less than Two Million Dollars
($2,000,000) covering any accident arising in connection with the presence of
Buyer, its agents, representatives, contractors, consultants or employees on the
Property, and deliver a certificate of insurance, which names the Seller and any
other party requested by Seller as additional insureds thereunder verifying such
coverage to

21



--------------------------------------------------------------------------------



 



Seller prior to commencement of the work, and (b) maintain such other insurance
as Seller may reasonably require.
          (f) Buyer shall hold harmless, indemnify and defend Seller from and
against any and all liabilities, obligations, claims, demands, damages,
penalties, causes of action, losses, fines, costs and expenses (including,
without limitation, reasonable attorneys’ fees and expenses) imposed upon or
incurred by Seller arising from or in connection with, directly or indirectly,
the Office Build-Out Work. The provisions of this subsection shall survive
Closing or any termination of this Agreement.
          (g) If the sale of the Property is not consummated for any reason
whatsoever, (a) Seller shall have no obligation to reimburse Buyer for any
expenses or costs incurred in connection with the Office Build-Out Work, and
(b) in the event that Buyer fails to complete the Office Build-Out Work, Seller
shall have the right to either complete the Office Build-Out Work or to return
the Management Office Space to the condition it was in prior to Buyer’s access
to such space, and Buyer shall promptly reimburse Seller for any costs or
expenses incurred in connection therewith (the “Reimbursement Costs”), provided,
however, that in the event that this Agreement is terminated as a result of a
default by Buyer, and consequently Seller retains the Deposit, Buyer shall have
no obligation to reimburse Seller for the Reimbursement Costs.
     Section 7.8 Updates of Due Diligence Items
     From the date of this Agreement through the Closing, Seller will promptly
provide Buyer with updates with respect to any material changes to any of the
material Due Diligence Items of which Seller becomes aware.
     Section 7.9 Reservation of Rights.
     Notwithstanding anything to the contrary contained herein or in any of the
Closing Documents, and except with respect to the Art Work Escrow (as such term
is defined in the Assignment of Leases), Seller reserves all rights of the
purchasers against the sellers under those certain purchase and sale agreements
(and all amendments and modifications thereto) governing the sale of the
Property to Seller. Seller reserves the right from time to time prior to Closing
to draw down sums from the Art Work Escrow for the purposes set forth therein.
The provisions of this Section 7.9 shall survive the Closing.
ARTICLE VIII
CLOSING AND ESCROW
     Section 8.1 Escrow Instructions.
     Upon execution of this Agreement, the parties hereto shall deposit an
executed counterpart of this Agreement with the Title Company, and this
instrument shall serve as the instructions to the Title Company as the escrow
holder for consummation of the purchase and sale contemplated hereby. Seller and
Buyer agree to execute such reasonable additional and supplementary escrow
instructions as may be appropriate to enable the Title Company to comply with
the terms of this Agreement; provided, however, that in the event of any
conflict between

22



--------------------------------------------------------------------------------



 



the provisions of this Agreement and any supplementary escrow instructions, the
terms of this Agreement shall control.
     Section 8.2 Closing.
     The Closing hereunder shall be held and delivery of all items to be made at
the Closing under the terms of this Agreement shall be made at the offices of
the Title Company or as otherwise mutually agreed on October 2, 2006, and before
8:30 a.m. local time, or such other earlier date and time as Buyer and Seller
may mutually agree upon in writing (the “Closing Date”). Except as expressly
provided herein, such date and time may not be extended without the prior
written approval of both Seller and Buyer.
     Section 8.3 Deposit of Documents.
          (a) At or before the Closing, Seller shall deposit into escrow the
following items:
               (1) the duly executed and acknowledged Deed in the form attached
hereto as Exhibit C conveying the Real Property to Buyer subject to the
Conditions of Title;
               (2) four (4) duly executed counterparts of the Bill of Sale in
the form attached hereto as Exhibit D (the “Bill of Sale”);
               (3) four (4) duly executed counterparts of an Assignment and
Assumption of Leases, Service Contracts, Warranties and Other Intangible
Property in the form attached hereto as Exhibit E pursuant to the terms of which
Buyer shall assume all of Seller’s obligations under the Leases, Service
Contracts, and other documents and agreements affecting the Property (the
“Assignment of Leases”);
               (4) an affidavit pursuant to Section 1445(b)(2) of the Code, and
on which Buyer is entitled to rely, that Seller is not a “foreign person” within
the meaning of Section 1445(f)(3) of the Code;
               (5) California 593-C Certificate; and
               (6) Such other documents or items which Seller is expressly
required to deliver at Closing pursuant to this Agreement (including, without
limitation, tenant letters of credit in Seller’s possession at Closing, which
with respect to such letters of credit, Seller agrees, upon Buyer’s request and
at Buyer’s sole cost and expense, to cooperate with Buyer in obtaining letters
of credit reissued to name Buyer as beneficiary after Closing).
          (b) At or before Closing, Buyer shall deposit into escrow the
following items:
               (1) immediately available funds necessary to close this
transaction, including, without limitation, the Purchase Price (less the Deposit
and interest thereon net of investment fees, if any) and funds sufficient to pay
Buyer’s closing costs and share of prorations hereunder, net of any credits to
Buyer required by this Agreement;

23



--------------------------------------------------------------------------------



 



               (2) four (4) duly executed counterparts of the Bill of Sale; and
               (3) four (4) duly executed counterparts of the Assignment of
Leases.
          (c) Seller and Buyer shall each execute and deposit a closing
statement, such transfer tax declarations and such other instruments (including,
without limitation, appropriate evidence of the authority of such party) as are
reasonably required by the Title Company or otherwise required to close the
escrow and consummate the acquisition of the Property in accordance with the
terms hereof. Seller and Buyer hereby designate Title Company as the “Reporting
Person” for the transaction pursuant to Section 6045(e) of the Code and the
regulations promulgated thereunder and agree to execute such documentation as is
reasonably necessary to effectuate such designation.
          (d) Within five (5) business days after the Closing Date, Seller shall
deliver or make available at the Property to Buyer: originals of the Leases to
the extent in Seller’s possession, or copies of any Leases not in Seller’s
possession, copies of the tenant correspondence files in Seller’s possession,
and originals of any other items which Seller was required to furnish Buyer
copies of or make available at the Property pursuant to Sections 2.1(b) or
(e) above, to the extent in Seller’s possession, except for Seller’s general
ledger and other internal books or records which shall be retained by Seller.
Seller shall deliver possession of the Property to Buyer as required hereunder
and shall deliver to Buyer or make available at the Property all keys, pass
codes and access devices held by Seller or its property manager with respect to
the Property on the Closing Date.
     Section 8.4 Estoppel Certificates.
          (a) If in accordance with Article II of this Agreement Buyer elects to
proceed with the purchase of the Property, then Seller shall use commercially
reasonable efforts to obtain estoppel certificates from each tenant of the
Property substantially in the form attached hereto as Exhibit F (except with
respect to the estoppel certificate to be obtained from Health Net, Inc., as
described below) or, if a tenant’s Lease requires a different form, in the form
required by the tenant’s Lease, or as otherwise provided in this paragraph
below. On or before September 15, 2006, Seller shall submit to each tenant of
the Property an estoppel certificate in the form of said Exhibit F (except as
otherwise provided below) and request that such tenant sign and return such
certificate to Seller within ten (10) days. It shall be a condition to Buyer’s
obligation to Close the sale and purchase of the Property that on or before the
Closing, Buyer is able to obtain an estoppel certificate (x) substantially in
such form attached hereto as Exhibit F-1 from Health Net, Inc., (“Health Net”)
and (y) substantially in such form attached hereto as Exhibit F from (i) four of
the following five tenants: Netzero, Inc., ATK Missile Systems Company, LLC,
Poms & Associates Insurance Brokers, Inc., Care Level Management, and Univision
Music, LLC (each such Tenant and Health Net, a “Major Tenant” and collectively,
the “Major Tenants”) and (ii) from such other tenants of the Property, which,
together with the Major Tenants lease and occupy at least seventy-five percent
(75%) of the area of the Property actually rented to tenants (collectively, the
“Estoppel Threshold”). All estoppel certificates shall be dated no more than
thirty (30) days prior to the Closing Date. An estoppel certificate, even though
not in the form of Exhibit F, will be deemed to be acceptable to Buyer (i) if it
is substantially on the standard form attached to the applicable tenant’s Lease
(so long as Buyer is not otherwise entitled to object

24



--------------------------------------------------------------------------------



 



thereto pursuant to Section 8.4(b) below) and (ii) even if any tenant modifies
or deletes Paragraph 13 from the Exhibit F form returned by such tenant. If
Seller is unable to satisfy the Estoppel Threshold, Seller may (but is not
required to) deliver estoppel certificates in the form of Exhibit F-2 executed
by Seller covering such leases as are sufficient, when aggregated with the
tenant estoppel certificates previously delivered, to satisfy the Estoppel
Threshold, provided that Buyer shall not be obligated to accept Seller estoppel
certificates that collectively cover in excess of twenty percent (20%) of the
area of the Property actually rented to tenants or which are in lieu of an
estoppel certificate for any of the Major Tenants. Seller’s representations and
warranties in any Seller estoppel certificates will survive the Closing, subject
to the limitations contained in Sections 3.2, 3.3, 3.4, 9.11 and 9.19 hereof. In
the event that Buyer receives an estoppel certificate from a tenant complying
with the requirements of this Section 8.4 and for which Seller previously
delivered a Seller estoppel certificate in accordance herewith, Seller shall be
automatically released from any liability or obligation under such Seller
estoppel certificate, except with respect to those provisions, if any, which
materially conflict with the provision(s) covering the same in the applicable
Seller estoppel(s), provided, however, that all such provisions shall still be
subject to the limitations contained in Sections 3.2, 3.3, 3.4, 9.11 and 9.19
hereof.
          (b) If Seller is unable to obtain and deliver sufficient tenant
estoppel certificates in accordance with Section 8.4(a), or if the certificates
received or substituted Seller estoppels contain material information or
omissions unacceptable to Buyer in its reasonable discretion and Buyer objects
thereto by written notice to Seller within two (2) business days after receipt
by Buyer of the objectionable estoppel, but in any event on or before the
Closing Date, then Seller will not be in default by reason thereof, and Seller
may elect to extend the Closing Date by up to thirty (30) days in order to
satisfy the requirement. If Seller still cannot satisfy the requirement at the
end of such extended period, then Buyer may, by written notice given to Seller
before the Closing, elect to terminate this Agreement and receive a refund of
the Deposit or waive said condition. If Buyer so elects to terminate this
Agreement, neither party shall have any further rights or obligations hereunder
except as provided in Section 6.1 above and Sections 9.3 and 9.9 below. If no
such termination notice is delivered by Buyer, Buyer shall be deemed to have
waived such condition.
     Section 8.5 Prorations.
          (a) Rents, including, without limitation, percentage rents, if any,
and any additional charges and expenses payable by tenants under Leases, all as
and when actually collected (except for tenant CAM Charges (as such term is
defined below), which will be prorated at Closing based on estimates of the
same, all in accordance with the provisions of Section 8.5(b) below); real
property taxes and assessments; water, sewer and utility charges; amounts
payable under any Service Contracts or other agreements or documents; annual
permits and/or inspection fees (calculated on the basis of the period covered);
and any other expenses of the operation and maintenance of the Property, but
specifically excluding the cost of insurance, (including, without limitation,
expenses prepaid by Seller and expenses already paid by Seller but which are
being amortized over time by Seller and with respect to which Seller shall
receive a credit at Closing in the amount of the prepaid or unamortized portion
thereof), shall all be prorated as of 11:59 p.m. on the day immediately prior to
Closing (i.e., Buyer is entitled to the income and responsible for the expenses
of the day of Closing), on the basis of a 365-day year.

25



--------------------------------------------------------------------------------



 



The preliminary estimated Closing prorations contemplated by this Section 8.5(a)
shall be prepared by Seller and submitted to Buyer for review and approval on or
before September 26, 2006. Buyer and its representatives shall be afforded
reasonable access to Seller’s books and records with respect to back-up evidence
and Seller’s work papers pertaining to such preliminary prorations to confirm
the accuracy thereof. Such prorations, once agreed upon by Buyer and Seller,
shall be delivered to the Title Company for purposes of making the preliminary
proration adjustments at Closing, subject to the final cash settlement provided
for below. The preliminary proration shall be paid at Closing by Buyer to Seller
(if the preliminary prorations result in a net credit to Seller) or by Seller to
Buyer (if the preliminary prorations result in a net credit to Buyer) by
increasing or reducing the cash to be delivered by Buyer in payment of the
Purchase Price at the Closing.
     Additionally, Buyer shall reimburse Seller for the tenant improvement
costs, leasing commissions, legal fees and other expenses, and free rent and
other concessions, as provided in Section 7.2. Buyer shall be entitled the
credits due Buyer from Seller, if any, as expressly set forth in Section 7.2.
     All rents collected after the Closing shall be applied and paid as provided
in this Section 8.5(a). If a tenant shall specifically designate a payment as
being attributable to, or if it is readily ascertainable that a payment received
from a tenant is attributable to a specific period of time or for a specific
purpose, including, without limitation, for operating expenses or real estate
tax payments which were not paid or were underpaid by such tenant or for
reimbursement for work performed by Seller on the tenant’s premises, such
payment shall be so applied. If there is no such designation or if not so
readily ascertainable, any payment received from a tenant after Closing shall be
deemed a payment of rent due after the Closing until the tenant is current on
rents and sums due under the applicable Lease on or after the Closing, and then
such payments shall be paid to Seller to the extent of any rent or other sums
owing to Seller for periods prior to Closing. Buyer shall use reasonable efforts
to collect such rents and other sums owing to Seller.
          (b) On or before the Closing, Seller will prepare an estimate, as of
the Closing, of the amounts of all taxes, insurance charges and other expenses
owed by tenants under the Leases (collectively “CAM Charges”), as specified in
the Leases (collectively, “Operating Expense Recoveries”) for the portion of
calendar year 2006 during which Seller owned the Property (the “2006 Partial
Year”). If the amounts collected by Seller from tenants for Operating Expense
Recoveries for the 2006 Partial Year are less than the amounts that would have
been owed by tenants under the tenant Leases for such items based on Seller’s
estimate, Buyer will pay such difference to Seller at Closing. If the amounts
collected by Seller from tenants for Operating Expense Recoveries for the 2006
Partial Year are greater than the amounts that would have been owed by tenants
under the tenant Leases for such items based on Seller’s estimate, Seller will
pay to Buyer at Closing such difference.
     A final reconciliation of the CAM Charges and Operating Expense Recoveries
for the 2006 Partial Year shall be prepared by Seller, and delivered to Buyer,
on or before December 31, 2006, in accordance with the requirements set forth in
the Leases and as provided in this Section 8.5(b). Thereafter, Buyer shall have
ten (10) business days to reasonably approve of or object to, in writing, such
reconciliation. In the event that Buyer does not object in writing to Seller
within such time period, the reconciliation shall be deemed final and approved
by Buyer. When the

26



--------------------------------------------------------------------------------



 



reconciliation is reasonably approved by Buyer or is deemed approved by Buyer
pursuant to this Section, the party owing the other party a sum of money based
on such reconciliation shall pay said sum of money to the other party.
     With respect to any audit of any CAM Charges applicable to any period of
time from and after the Closing billed to Health Net, Buyer agrees to indemnify,
hold harmless and defend Seller from and against any and all amounts owing as a
result of said Health Net Cam Charges audit. With respect to any audit of any
CAM Charges applicable to calendar-year 2005 which were billed to Health Net (a
“2005 Health Net CAM Audit”), Seller agrees to indemnify, hold harmless and
defend Buyer from and against any and all amounts owed to Health Net as a result
of said 2005 Health Net CAM Audit (collectively, “Audit Claims”), provided,
however, that the indemnity described in this sentence shall survive only for
the period of time that Health Net has the right to conduct a 2005 Health Net
CAM Audit pursuant to the express provisions of the Health Net Lease of the
Property, provided, however, that if a 2005 Health Net CAM Audit has been
commenced within such allotted time period, such indemnity shall survive until
such 2005 Health Net CAM Audit has been resolved (the “Audit Survival Period”).
Any such Audit Claim which Buyer may have at any time against Seller, whether
known or unknown, which is not specifically asserted by written notice to Seller
within such time period shall not be valid or effective, and neither Seller nor
any Seller Related Parties shall have any liability with respect thereto. In
connection with any 2005 Health Net CAM Audit, Seller and Buyer shall each have
the right to participate in any such audit, and each such party shall cooperate
with the other in connection therewith.
     The amount of any cash security deposits held by Seller under Leases shall
be credited against the Purchase Price (and Seller shall be entitled to retain
such cash security deposits). Seller shall receive credits at Closing for the
amount of any utility or other similar deposits with respect to the Property and
to the extent practical, shall pay to the applicable utility providers all
utility charges payable with respect to the Property for the period prior to
Closing. Buyer shall cause all utilities to be transferred into Buyer’s name and
account at the time of Closing.
     Seller and Buyer hereby agree that if any of the aforesaid prorations and
credits cannot be calculated accurately on the Closing Date or in the case of
rents or other charges received from tenants, which have not been collected as
of the Closing Date, then the same shall be calculated as soon as reasonably
practicable (except that the CAM Charges and Operating Expense Recoveries shall
be calculated within the timeframes described above) but in any event within
sixty (60) days after the Closing Date or the date that such amounts have been
collected by either party, and either party owing the other party a sum of money
based on such subsequent proration(s) or credits shall pay said sum to the other
party within thirty (30) days thereafter. Notwithstanding the foregoing, in the
event that either party collects rent or other charges from tenants that were
not collected at Closing, such party owing the other party a sum of money with
respect to such rent or other charges from tenants, shall use commercially
reasonable efforts to pay said sum to the other party within five (5) business
days after receipt of such sum. Any amounts not paid within ten (10) days after
receipt of such sum shall bear interest from the date actually received by the
payor until paid at the greater of (i) the rate of ten percent (10%) per annum
or (ii) the prime rate (or base rate) reported from time to time in the “Money
Rates” column or section of The Wall Street Journal as being the base rate on
corporate loans at larger United States money center commercial banks plus two
(2) percent. Upon request of either

27



--------------------------------------------------------------------------------



 



party, the parties shall provide a detailed and accurate written statement
signed by such party certifying as to the payments received by such party from
tenants from and after Closing and to the manner in which such payments were
applied, and shall make their books and records available for inspection by the
other party during ordinary business hours upon reasonable advance notice.
          (c) If the Closing occurs, Seller shall pay (i) the title insurance
premium for the CLTA portion of the Title Policy, (ii) any costs incurred in
recording the Deed or any other instruments with respect to the transfer
contemplated herein, and (iii) all costs to satisfy, release and discharge any
Seller’s Liens. If the Closing occurs, Buyer shall pay (i) the costs of extended
coverage and any endorsements to the Owner’s Policy, (ii) the costs, if any, to
obtain the updated Survey or a new survey, (iii) all state, county and city
transfer taxes, if any, payable in connection with the consummation of the sale
of the Property to Buyer as contemplated herein, and (iv) all fees, costs, or
expenses in connection with Buyer’s due diligence reviews hereunder. Any other
closing costs shall be allocated in accordance with local custom as determined
by the Title Company. Any escrow fees shall be split equally between Seller and
Buyer. The parties will execute and deliver any required transfer or other
similar tax declarations to the appropriate governmental entity at Closing.
          (d) Any percentage rent for the rental periods including Closing shall
be prorated upon receipt, based upon the tenant’s sales for the portion of the
lease year allocable to Seller’s and Buyer’s respective ownership of the
Property.
          (e) The provisions of this Section 8.5 shall survive the Closing.
ARTICLE IX
MISCELLANEOUS
     Section 9.1 Notices.
     Any notices required or permitted to be given hereunder shall be given in
writing and shall be delivered (a) in person, (b) by certified mail, postage
prepaid, return receipt requested, (c) by facsimile with confirmation of
receipt, or (d) by a commercial overnight courier that guarantees next day
delivery and provides a receipt, and such notices shall be addressed as follows:

     
     To Buyer:
  Hines-Sumisei US Core Office Properties LP
c/o Hines Interests Limited Partnership
445 South Figueroa, Suite 2080
Los Angeles, CA 90071
Attention: Colin P. Shepherd
Telephone: 213-629-5200
Fax No.: 213-629-1423

28



--------------------------------------------------------------------------------



 



     
     with a copy to:
  Hines-Sumisei US Core Office Properties, LP
c/o Hines Interests Limited Partnership
2800 Post Oak Boulevard, Suite 5000
Houston, Texas 77056-6118
Attention: Charles N. Hazen
Telephone: 713-966-7602
Fax No.: 713-966-7851
 
   
     with a copy to:
  Hines-Sumisei US Core Office Properties, LP
c/o Hines Interests Limited Partnership
2800 Post Oak Boulevard, Suite 5000
Houston, Texas 77056-6118
Attention: Jason Maxwell
Telephone: 713-966-7638
Fax No.: 713-966-2075
 
   
     with a copy to:
  Baker Botts L.L.P.
2001 Ross Avenue
Dallas, TX 75201-2980
Attention: Joel M. Overton, Jr.
Telephone: 214-953-6938
Fax No.: 214-661-4938
 
   
     To Seller:
  c/o RREEF America L.L.C.
101 California Street, 26th Floor
San Francisco, CA 94111
Attention: Craig Davey
E-mail: craig.davey@rreef.com
Telephone: (415) 262-2080
Fax No.: (415) 986-6247
 
   
     with a copy to:
  RREEF America L.L.C.
101 California Street, 26th Floor
San Francisco, CA 94111
Attention: Louise Rowland
E-mail: louise.rowland@rreef.com
Telephone: (415) 262-2064
Fax No.: (415) 986-6247  
     with a copy to:
  Orrick, Herrington & Sutcliffe LLP
405 Howard Street
San Francisco, CA 94105-2669
Attention: Michael H. Liever
E-mail: mliever@orrick.com
Telephone: (415) 773-5808
Fax No.: (415) 773-5759

29



--------------------------------------------------------------------------------



 



or to such other address as either party may from time to time specify in
writing to the other party. Any notice or other communication sent as
hereinabove provided shall be deemed effectively given (a) on the date of
delivery, if delivered in person; (b) on the date mailed if sent by certified
mail, postage prepaid, return receipt requested or by a commercial overnight
courier; or (c) on the date of transmission, if sent by facsimile with
confirmation of receipt. Such notices shall be deemed received (a) on the date
of delivery, if delivered by hand or overnight express delivery service; (b) on
the date indicated on the return receipt if mailed; or (c) on the date of
transmission (provided such transmission occurs on a business day and during the
recipient’s normal business hours), if sent by facsimile. If any notice mailed
is properly addressed but returned for any reason, such notice shall be deemed
to be effective notice and to be given on the date of mailing. Any notice sent
by the attorney representing a party, shall qualify as notice under this
Agreement.
     Section 9.2 Entire Agreement.
     This Agreement, together with the Exhibits and Schedules attached hereto,
contains all representations, warranties and covenants made by Buyer and Seller
and constitutes the entire understanding between the parties hereto with respect
to the subject matter hereof. Any prior correspondence, memoranda or agreements
are replaced in total by this Agreement together with the Exhibits and Schedules
hereto.
     Section 9.3 Entry and Indemnity.
     In connection with any entry by Buyer, or its agents, employees or
contractors onto the Property, Buyer shall give Seller reasonable advance notice
of such entry and shall conduct such entry and any inspections in connection
therewith (a) during normal business hours, (b) so as to minimize, to the
greatest extent possible, interference with Seller’s business and the business
of Seller’s tenants, (c) in compliance with all applicable laws, and
(d) otherwise in a manner reasonably acceptable to Seller. Without limiting the
foregoing, prior to any entry to perform any on-site testing, including but not
limited to any air sampling, borings, drillings or other samplings, Buyer shall
give Seller written notice thereof, including the identity of the company or
persons who will perform such testing and the proposed scope and methodology of
the testing. Seller shall approve or disapprove, in Seller’s sole discretion,
the proposed testing within three (3) business days after receipt of such notice
(provided that Seller’s approval shall not be required for a non-invasive Phase
I Environmental Site Assessment but excluding air quality testing and
evaluation, other than such air quality testing and evaluation for carbon
monoxide and carbon dioxide for which Seller’s approval shall not be required).
If Seller fails to respond within such three (3) business day period, Seller
shall be deemed to have disapproved the proposed testing. If Buyer or its
agents, employees or contractors take any sample from the Property in connection
with any such approved testing, Buyer shall provide to Seller a portion of such
sample being tested to allow Seller, if it so chooses, to perform its own
testing. Buyer shall permit Seller or its representative to be present to
observe any testing or other inspection or due diligence review performed on or
at the Property. Upon the request of Seller, Buyer shall promptly deliver to
Seller copies of any reports relating to any testing or other inspection of the
Property performed by Buyer or its agents, representatives, employees,
contractors or consultants. Notwithstanding anything to the contrary contained
herein, Buyer shall not contact any governmental authority without first
obtaining the prior written consent of Seller thereto in

30



--------------------------------------------------------------------------------



 



Seller’s sole discretion, and Seller, at Seller’s election, shall be entitled to
have a representative participate in any telephone or other contact made by
Buyer to a governmental authority and present at any meeting by Buyer with a
governmental authority; provided, however, that Buyer or its agents, employees
or contractors may make informational inquiries of governmental officials and
representatives with regards to a Phase I environmental review and preparation,
zoning issues and any other matters which do not relate to any environmental
issues (except with respect to the Phase I review and preparation as set forth
above). Further, Buyer shall not contact any tenant without first obtaining the
prior written consent of Seller thereto in Seller’s reasonable discretion,
provided, however, that Seller, at Seller’s election, shall be entitled to have
a representative participate in any telephone or other contact made by Buyer to
a tenant and present at any meeting by Buyer with a tenant. In the event Seller
fails to consent to or approve (or is deemed to have denied or disapproved) any
request by Buyer hereunder for any testing or studies, or any interviews,
contact or meetings with tenants, governmental authorities or other third
parties, or other matters requiring Seller’s approval hereunder, Buyer may
terminate this Agreement prior to the Contingency Period, whereupon the Deposit
shall be returned to Buyer. If Buyer does not timely elect to terminate this
Agreement prior to the end of the Contingency Period, Buyer shall be deemed to
have waived its right to terminate this Agreement under this Section. Buyer
shall maintain, and shall assure that its contractors maintain, public liability
and property damage insurance in amounts (but in no event less than Two Million
Dollars ($2,000,000) with respect to any liability insurance) and in form and
substance adequate to insure against all liability of Buyer and its agents,
employees or contractors, arising out of any entry or inspections of the
Property pursuant to the provisions hereof, and Buyer shall provide Seller with
evidence of such insurance coverage prior to any entry on the Property. Buyer
shall indemnify and hold Seller harmless from and against any costs, damages,
liabilities, losses, expenses, liens or claims (including, without limitation,
court costs and reasonable attorneys’ fees and disbursements) arising out of or
relating to any entry on the Property by Buyer, its agents, employees or
contractors in the course of performing the inspections, testings or inquiries
provided for in this Agreement, including, without limitation, any release of
Hazardous Materials or any damage to the Property; provided that Buyer shall not
be liable to Seller solely as a result of the discovery by Buyer of a
pre-existing condition on the Property to the extent the activities of Buyer,
its agents, representatives, employees, contractors or consultants do not
exacerbate the condition. The provisions of this Section 9.3 are in substitution
and replacement of the provisions of the Access Agreement (as defined in
Section 9.9 below) and the provisions (including the above indemnity and hold
harmless provisions) shall be deemed to extend and apply to any entry upon the
Property by Buyer, its agents, representatives, employees, contractors or
consultants under the Access Agreement. The foregoing indemnity shall survive
beyond the Closing, or, if the sale is not consummated, beyond the termination
of this Agreement. Buyer’s right of entry, as provided in this Section 9.3,
shall continue up through the date of Closing.
     Section 9.4 Time.
     Time is of the essence in the performance of each of the parties’
respective obligations contained herein.

31



--------------------------------------------------------------------------------



 



     Section 9.5 Attorneys’ Fees.
     If either party hereto fails to perform any of its obligations under this
Agreement or if any dispute arises between the parties hereto concerning the
meaning or interpretation of any provision of this Agreement, whether prior to
or after Closing, or if any party defaults in payment of its post-Closing
financial obligations under this Agreement, then the defaulting party or the
party not prevailing in such dispute, as the case may be, shall pay any and all
costs and expenses incurred by the other party on account of such default and/or
in enforcing or establishing its rights hereunder, including, without
limitation, court costs and reasonable attorneys’ fees and disbursements.
     Section 9.6 Assignment.
     Buyer’s rights and obligations hereunder shall not be assignable without
the prior written consent of Seller in Seller’s sole discretion. Notwithstanding
the foregoing, Buyer shall have the right, without the necessity of obtaining
Seller’s consent but with prior written notice to Seller, to assign its right,
title and interest in and to this Agreement to either a wholly owned subsidiary
of Buyer or to an entity which is owned, in majority, by Buyer and in minority
by investors and entities advised by General Motors Investment Management
Corporation, at any time before the Closing Date. Buyer shall in no event be
released from any of its obligations or liabilities hereunder in connection with
any assignment. Without limiting and notwithstanding the above, in no event
shall Buyer have the right to assign its rights or obligations hereunder to any
party which could not make the representation and warranty contained in
subsection 3.5(e) above, and in connection with any assignment pursuant to the
terms hereof, the assignee shall reconfirm in a written instrument acceptable to
Seller and delivered to Seller prior to the effective date of the assignment
said representation and warranty as applied to the assignee and that all other
terms and conditions of this Agreement shall apply to such assignee. Subject to
the provisions of this Section, this Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective successors and assigns.
     Section 9.7 Counterparts.
     This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.
     Section 9.8 Governing Law.
     This Agreement shall be governed by and construed in accordance with the
laws of the State of California.
     Section 9.9 Confidentiality and Return of Documents.
     Buyer and Seller shall each maintain as confidential any and all material
obtained about the other or, in the case of Buyer, about the Property, this
Agreement or the transactions contemplated hereby, and shall not disclose such
information to any third party. Except as may be required by law, Buyer will not
divulge any such information to other persons or entities including, without
limitation, appraisers, real estate brokers, or competitors of Seller.
Notwithstanding the foregoing, Buyer shall have the right to disclose
information with respect to

32



--------------------------------------------------------------------------------



 



the Property (i) to its officers, directors, employees, attorneys, accountants,
environmental auditors, engineers, potential lenders, investors, and permitted
assignees under this Agreement and other consultants to the extent necessary for
Buyer to evaluate its acquisition of the Property provided that all such persons
are told that such information is confidential and agree (in writing for any
third party engineers, environmental auditors or other consultants) to keep such
information confidential, and (ii) as may be reasonably necessary for Buyer, its
affiliates or any entity advised by Buyer’s affiliates to comply with any
applicable federal or state securities laws, rules, or regulations or to comply
with the requirements of the SEC, the New York Stock Exchange or any similar
agency or body. If Buyer acquires the Property from Seller, Seller shall have
the right, subsequent to the Closing of such acquisition, to publicize the
transaction (other than the parties to or the specific economics of the
transaction) in whatever manner it deems appropriate; provided that any press
release or other public disclosure regarding this Agreement or the transactions
contemplated herein, and the wording of same, must be reasonably approved in
advance by both parties. The provisions of this paragraph shall survive the
Closing or any termination of this Agreement for a period of two (2) years. In
the event the transaction contemplated by this Agreement does not close as
provided herein, upon the request of Seller, Buyer shall promptly return to
Seller all Due Diligence Materials provided by Seller or any of the Seller
Related Parties and copies of any other documents and materials obtained by
Buyer in connection with the purchase of the Property hereunder (excluding,
however, documents, materials and other information of a proprietary nature
prepared by Buyer in connection with this transaction). Notwithstanding anything
to the contrary contained herein, the provisions of this Section 9.9 shall not
apply to documents, materials, memoranda, notes, analyses, reports,
compilations, studies, data or other written or oral information which (a) is or
becomes available to the general public other than as a result of a disclosure
by Buyer or its representatives or any of their consultants, agents, employees
or anyone else acting through any of them, or (b) was in Buyer’s or its
representatives possession on what Buyer reasonably believed to be a
non-confidential basis prior to its disclosure by Seller.
     Prior to the Effective Date, Buyer and Seller entered into a
Confidentiality and Access Agreement (the “Access Agreement”) governing Buyer’s
early entry upon the Property and Buyer’s obligations with respect to
confidential information. Buyer and Seller hereby agree that the Access
Agreement is superseded and replaced by this Agreement; it being understood that
the provisions of this Section 9.9 and the provisions of Section 9.3 above apply
to all information provided to Buyer pursuant to, and to any and all entries,
inspections, tests and other activities of Buyer under, the Access Agreement
whether prior to or after the date of this Agreement.
     Section 9.10 Interpretation of Agreement.
     The article, section and other headings of this Agreement are for
convenience of reference only and shall not be construed to affect the meaning
of any provision contained herein. Where the context so requires, the use of the
singular shall include the plural and vice versa and the use of the masculine
shall include the feminine and the neuter. The term “person” shall include any
individual, partnership, joint venture, corporation, trust, unincorporated
association, any other entity and any government or any department or agency
thereof, whether acting in an individual, fiduciary or other capacity.

33



--------------------------------------------------------------------------------



 



     Section 9.11 Limited Liability.
     The obligations of Seller under this Agreement and under all of the Other
Documents are intended to be binding only on the property of Seller and shall
not be personally binding upon, nor shall any resort be had to, the private
properties of any Seller Related Parties, subject, however, to the provisions of
Sections 9.20 and 9.21 below.
     Section 9.12 Amendments.
     This Agreement may be amended or modified only by a written instrument
signed by Buyer and Seller.
     Section 9.13 No Recording.
     Neither this Agreement or any memorandum or short form thereof may be
recorded by Buyer.
     Section 9.14 Drafts Not an Offer to Enter Into a Legally Binding Contract.
     The parties hereto agree that the submission of a draft of this Agreement
by one party to another is not intended by either party to be an offer to enter
into a legally binding contract with respect to the purchase and sale of the
Property. The parties shall be legally bound with respect to the purchase and
sale of the Property pursuant to the terms of this Agreement only if and when
the parties have been able to negotiate all of the terms and provisions of this
Agreement in a manner acceptable to each of the parties in their respective sole
discretion, and both Seller and Buyer have fully executed and delivered to each
other a counterpart of this Agreement (or a copy by facsimile transmission).
     Section 9.15 ERISA.
     Without limiting Buyer’s representation and warranty in Section 3.5(e)
above, within ten (10) days after the Effective Date, Buyer shall furnish to
Seller all information regarding Buyer, its affiliates and the shareholders,
members, investors or partners of each of them and any permitted assignees of
Buyer hereunder (collectively, the “Buyer Related Parties” and individually each
a “Buyer Related Party”) as Seller requests in order to enable Seller to
determine to Seller’s sole satisfaction that Buyer’s representation and warranty
contained in Section 3.5(e) of this Agreement is true and correct. Buyer
represents and warrants and covenants to Seller that there will not be any
change in any such information regarding Buyer or the Buyer Related Parties
prior to or on the Closing. In the event any such information or change in
Seller’s reasonable judgment makes this transaction a sale to a
party-in-interest, Seller may terminate this Agreement without liability on the
part of Seller or Buyer (provided such change did not occur as a result of a
default by Buyer), other than Buyer’s indemnity contained in Section 9.3 hereof
and the obligations of Buyer contained in Sections 6.1 and 9.9 hereof, and the
Deposit will be returned to Buyer.

34



--------------------------------------------------------------------------------



 



     Section 9.16 No Partnership.
     The relationship of the parties hereto is solely that of seller and buyer
with respect to the Property and no joint venture or other partnership exists
between the parties hereto. Neither party has any fiduciary relationship
hereunder to the other.
     Section 9.17 No Third Party Beneficiary.
     The provisions of this Agreement are not intended to benefit any third
parties.
     Section 9.18 SEC Compliance.
     Seller acknowledges that audited financial statements pertaining to the
Property for three (3) prior calendar years of operation and the portion of the
calendar year in which Closing occurs up to the Closing Date are required to be
filed by the Buyer with the Securities and Exchange Commission (the “SEC”) after
the Closing. Accordingly, Seller agrees to provide Buyer and its representatives
with reasonable access to Seller’s books and records after the close of escrow
upon reasonable advance notice in order only to conduct the required audit.
Seller shall cooperate (at no cost to Seller) with Buyer and its auditor in the
conduct of such audit by making its files available and allowing Buyer and its
auditors the right to interview Seller’s staff upon request by Buyer; provided,
however, that (i) neither Seller nor its staff shall have any obligation to sign
or execute any letter or any other document in connection therewith, and
(ii) none of Buyer, the SEC or Buyer’s auditors shall have the right to rely on
any interview with Seller’s staff and none of Seller, any of the Seller Related
Parties or any of Seller’s staff shall have any liability in connection
therewith.
     Section 9.19 Limitation on Liability.
     Notwithstanding anything to the contrary contained herein, after the
Closing: (a) the maximum aggregate liability of Seller, and the maximum
aggregate amount which may be awarded to and collected by Buyer (including,
without limitation, for any breach of any representation, warranty and/or
covenant by Seller) in connection with the Property and/or the sale thereof to
Buyer including, without limitation, under this Agreement or any documents
executed pursuant hereto or in connection herewith, including, without
limitation, the Deed, the Bill of Sale, the Assignment of Leases and any Seller
estoppel certificate (collectively, the “Other Documents”, shall under no
circumstances whatsoever exceed an amount equal to Three Million One Hundred
Fifty Thousand Dollars ($3,150,000)); and (b) no claim by Buyer alleging a
breach by Seller of any representation, warranty and/or covenant of Seller
contained herein or in any of the Other Documents may be made, and Seller shall
not be liable for any judgment in any action based upon any such claim, unless
and until such claim, either alone or together with any other claims by Buyer
alleging a breach by Seller of any such representation, warranty and/or covenant
is for an aggregate amount in excess of Twenty-Five Thousand Dollars ($25,000)
(the “Floor Amount”), in which event Seller’s liability respecting any final
judgment concerning such claim or claims shall be for the entire amount thereof,
subject to the limitation set forth in clause (a) above; provided, however, that
if any such final judgment is for an amount that is less than or equal to the
Floor Amount, then Seller shall have no liability with respect thereto.

35



--------------------------------------------------------------------------------



 



     Section 9.20 Net Worth Covenant.
     Seller shall maintain a net worth equal to Three Million One Hundred Fifty
Thousand Dollars ($3,150,000) for a period of nine (9) months from and after the
Closing Date, provided, however, that such amount shall be reduced by any amount
paid to Buyer or any third party in connection with any claim against Seller
made pursuant to the provisions of this Agreement after the Closing Date. In the
event that Seller is liable to Buyer for a claim pursuant to the express terms
and conditions of this Agreement (each, a “Claim”), and in the event that Seller
does not comply with the terms of the preceding sentence, Buyer shall have the
right to make a Claim against the proceeds received by Seller from Buyer in
connection with the Closing of the transaction contemplated herein, (i) but only
in the amount of Seller’s actual liability to Buyer with respect to such Claim,
and (ii) any such Claim shall be subject to the limitations on liability
provided for in Section 9.19 above, this Section 9.20, and the other provisions
hereof. Notwithstanding Section 9.23 below, this Section 9.20 shall survive the
Closing for only a period of nine (9) months (the “Survival Period”).
     Section 9.21 Survival of Audit Claims.
     In the event that after the expiration of Survival Period, but prior to the
expiration of the Audit Survival Period, an Audit Claim is brought, and Seller
is liable therefor pursuant to the terms of Section 8.5(b) above, then Buyer may
make a Claim against Seller with respect to said liability; provided however, if
Seller has not adequately reserved for said liabilities, Buyer shall have the
right to make a Claim with respect to said liability against the proceeds
received by Seller from Buyer in connection with the Closing of the transaction
contemplated herein, in each case, (y) only in the amount of Seller’s actual
liability to Buyer with respect to such Claim, and (z) any such Claim shall be
subject to the limitations on liability provided for in Section 9.19 above and
this Section 9.21. Notwithstanding Section 9.23 below, this Section 9.21 shall
survive the Closing only until the expiration of the Audit Survival Period.
     Section 9.22 Environmental Notice.
     Pursuant to California Health & Safety Code Section 25359.7, which requires
sellers of commercial real estate to disclose the known existence of hazardous
substances that have come to be located on or beneath any real property being
sold or transferred, Seller hereby discloses that parcels of the Property
contain, or may contain, Hazardous Materials, as more particularly described in
the those environmental reports and environmental disclosures described on
Schedule 1. Buyer acknowledges and agrees that in providing such environmental
reports and disclosures, Seller has satisfied its obligations of disclosure, to
the extent required by California Health & Safety Code Section 25359.7, and that
except as expressly set forth in Section 3.1 above, no representation is being
made or given by Seller regarding the presence or absence of any environmental
matters or conditions on or affecting all or any portion of the Property.
     Section 9.23 Survival.
     Except as expressly set forth to the contrary herein, no representations,
warranties, covenants or agreements of Seller contained herein shall survive the
Closing.

36



--------------------------------------------------------------------------------



 



     Section 9.24 Survival of Article IX.
     The provisions of this Article IX shall survive the Closing.
[signature page follows]

37



--------------------------------------------------------------------------------



 



     The parties hereto have executed this Agreement as of the date set forth in
the first paragraph of this Agreement.

                  Seller:   MP WARNER CENTER, LLC,
a Delaware limited liability company    
 
                    By:   RREEF AMERICA L.L.C.,
a Delaware limited liability company         Its:   Investment Manager    
 
               
 
      By:   /s/    
 
         
 
   
 
      Its:   Authorized Representative    
 
         
 
   
 
                    MP WARNER CENTER III, LLC,
a Delaware limited liability company    
 
                    By:   RREEF AMERICA L.L.C.,
a Delaware limited liability company         Its:   Investment Manager    
 
               
 
      By:   /s/    
 
         
 
   
 
      Its:   Authorized Representative    
 
         
 
   
 
                Buyer:   HINES-SUMISEI US CORE OFFICE PROPERTIES LP,
a Delaware limited partnership    
 
                    By:   Hines-Sumisei U.S. Core Office Trust,
its general partner    
 
               
 
      By:   /s/    
 
         
 
   
 
      Name:        
 
         
 
   
 
      Its:   Authorized Representative    
 
         
 
   

38



--------------------------------------------------------------------------------



 



 
LIST OF EXHIBITS AND SCHEDULES
Exhibits

     
Exhibit A
  Real Property Description
 
   
Exhibit B
  List of Tenant Leases
 
   
Exhibit C
  Deed
 
   
Exhibit D
  Bill of Sale
 
   
Exhibit E
  Assignment of Leases, Service Contracts, Warranties and Other Intangible
Property
 
   
Exhibit F
  Estoppel Certificate
 
   
Exhibit F-1
  Health Net Estoppel Certificate
 
   
Exhibit F-2
  Seller Estoppel Form
 
   
Exhibit G
  List of Service Contracts
 
   
Exhibit H
  Management Office Space
 
   
Schedules
 
   
Schedule 1
  Disclosure Items
 
   
Schedule 2
  Additional Due Diligence Materials

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO
AGREEMENT OF PURCHASE AND SALE
     THIS FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (this “Amendment”)
is made and entered into as of September 15, 2006, between MP WARNER CENTER,
LLC, a Delaware limited liability company (“Warner”), and MP WARNER CENTER III,
LLC, a Delaware limited liability company (“Warner III”) (Warner and Warner III
shall be collectively referred to herein as “Seller”), and HINES-SUMISEI US CORE
OFFICE PROPERTIES LP, a Delaware limited partnership (“Buyer”).
Recitals:
     A. Buyer and Seller entered into that certain Agreement of Purchase and
Sale dated effective as of September 13, 2006 (the “Agreement”) with respect to
certain real property located in the City of Woodland Hills, State of
California, as more particularly described on Exhibit A to the Agreement.
     B. Buyer and Seller desire to amend the Agreement as hereinafter set forth.
Agreements:
     NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements set forth herein, and other good and valuable consideration, all of
which each party agrees constitutes sufficient consideration received, the
parties agree as follows:
     1. Definitions. Capitalized terms not defined herein shall have the same
meaning as set forth in the Agreement.
     2. Extension of Contingency Period. Buyer and Seller have agreed to extend
the Contingency Period through September 18, 2006. Consequently, the first
sentence of Section 2.2 of the Agreement is hereby deleted in its entirety, and
the following is hereby substituted therefor:
“Buyer shall have until 5:00 pm local time on September 18, 2006 (such period
being referred to herein as the “Contingency Period”) to review and approve the
matters described in Sections 2.1(b)-(f) above in Buyer’s sole discretion (title
and survey review and approval shall be governed by the provisions of
Section 4.1 below).”
Additionally, as a result of the foregoing, the first sentence of
Section 1.2(b)(2) of the Agreement is hereby deleted in its entirety, and the
following is hereby substituted therefor:
“If Buyer delivers a waiver notice under Section 2.2 to Seller prior to the
expiration of the Contingency Period, Buyer shall deposit in escrow with the
Title Company an additional amount of Ten Million Dollars ($10,000,000) (the
“Additional Deposit”) in cash or other immediately available funds prior to the
expiration of the Contingency Period.”
     3. Ratification. Except as herein modified or amended, all terms and
conditions of the Agreement are hereby ratified and confirmed by Seller and
Buyer and remain in full force and effect. In the event of any conflict between
the terms and provisions of this Amendment and the Agreement, this Amendment
shall control.
     4. Multiple Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same Amendment. This Amendment may also be
executed by facsimile, and a facsimile signature shall be deemed an original
signature for all purposes.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly signed and delivered this
Amendment effective as of the date first above-written.

                      SELLER:    
 
                    MP WARNER CENTER, LLC,         a Delaware limited liability
company    
 
                    By:   RREEF AMERICA L.L.C.,             a Delaware limited
liability company         Its:   Investment Manager    
 
               
 
      By:        
 
      Name:  
 
   
 
               
 
      Title:        
 
               
 
                    MP WARNER CENTER III, LLC,         a Delaware limited
liability company    
 
                    By:   RREEF AMERICA L.L.C.,             a Delaware limited
liability company         Its:   Investment Manager    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                    BUYER:    
 
                    HINES-SUMISEI US CORE OFFICE         PROPERTIES LP,        
a Delaware limited partnership    
 
                    By:   Hines-Sumisei U.S. Core Office Trust,             its
general partner    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               

2



--------------------------------------------------------------------------------



 



SECOND AMENDMENT TO
AGREEMENT OF PURCHASE AND SALE
     THIS SECOND AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (this “Amendment”)
is made and entered into as of September 27, 2006, between MP WARNER CENTER,
LLC, a Delaware limited liability company (“Warner”), and MP WARNER CENTER III,
LLC, a Delaware limited liability company (“Warner III”) (Warner and Warner III
shall be collectively referred to herein as “Seller”), and HINES-SUMISEI US CORE
OFFICE PROPERTIES LP, a Delaware limited partnership (“Buyer”).
Recitals:
     A. Buyer and Seller entered into that certain Agreement of Purchase and
Sale dated effective as of September 13, 2006, as amended by that certain First
Amendment to Purchase and Sale Agreement dated as of September 15, 2006 (as
amended, the “Original Agreement”), with respect to certain real property
located in the City of Woodland Hills, State of California, as more particularly
described on Exhibit A to the Original Agreement.
     B. The Original Agreement terminated in accordance with the provisions of
Section 2.2 thereof on September 18, 2006.
     C. Buyer and Seller desire to reinstate the Original Agreement in its
entirety, subject, however, to the amendments, modifications and other
agreements set forth below in this Amendment (the Original Agreement, as
reinstated, amended and modified hereby, the “Agreement”).
Agreements:
     NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements set forth herein, and other good and valuable consideration, all of
which each party agrees constitutes sufficient consideration received, the
parties agree as follows:
     1. Definitions. Capitalized terms not defined herein shall have the same
meaning as set forth in the Original Agreement.
     2. Reinstatement. Buyer and Seller hereby reinstate the Original Agreement
in its entirety without any amendments or modifications thereto, except for the
amendments and modifications expressly set forth below and subject to the other
agreements set forth herein.
     3. Purchase Price Reduction and Allocation. Sections 1.2(a) and 1.2(b)(3)
of the Original Agreement are hereby deleted in their entirety, and the
following replacement Sections are hereby substituted therefor:
          “Section 1.2 Purchase Price.
          (a) The purchase price of the Property is Three Hundred Ten Million
Nine Hundred Fifty Three Thousand Eight Hundred Eighty Nine Dollars
($310,953,889) (the “Purchase Price”). The Purchase Price shall encompass the
various parcels, interests and other components constituting the Property
(including parking rights and other entitlements and interests in and to parking
garages, parking areas, common areas and other portions of the project of which
the Property is a part) in accordance with Exhibit I attached hereto.
* * * * *

 



--------------------------------------------------------------------------------



 



          (3) The balance of the Purchase Price, which is Two Hundred Seventy
Five Million Nine Hundred Fifty Three Thousand Eight Hundred Eighty Nine Dollars
($275,953,889) (plus or minus the prorations pursuant to Section 8.5 hereof and
plus or minus the other credits specifically set forth in this Agreement) shall
be paid to Seller in cash or by wire transfer of other immediately available
funds at the consummation of the purchase and sale contemplated hereunder (the
“Closing”).”
     4. Additional Deposit. The first sentence of Section 1.2(b)(2) of the
Original Agreement is hereby deleted in its entirety and the following is hereby
substituted therefor:
“On or before September 28, 2006, Buyer shall deposit in escrow with the Title
Company an additional amount of Ten Million Dollars ($10,000,000) (the
“Additional Deposit”) in cash or other immediately available funds.”
     5. Adjustment to Broker’s Commissions. The second sentence of Section 6.1
of the Original Agreement is hereby deleted in its entirety and the following is
hereby substituted therefor:
“At Closing, Buyer shall pay Seller’s Broker One Million Five Hundred Fifty Four
Thousand Seven Hundred Sixty Nine Dollars ($1,554,769), which amount equals the
commission due to Seller’s Broker, which shall be paid pursuant to the terms of
a separate agreement between Buyer and Seller’s Broker (the “Commission”).”
     6. Expiration of Contingency Period. Buyer and Seller hereby confirm that
the Contingency Period expired on September 18, 2006 and that Buyer no longer
has any right to terminate the Agreement pursuant to Section 2.2 thereof, any
objections of Buyer to the matters described in Sections 2.1(a)-(f) of the
Agreement are either being addressed by this Amendment or have been waived.
     7. Changes to Estoppel Requirements. Section 8.4 of the Original Agreement
is hereby deleted in its entirety and the following is hereby substituted
therefor:
          “Section 8.4 Estoppel Certificates.
          (a) Seller shall use commercially reasonable efforts to obtain
estoppel certificates from each tenant of the Property substantially in the form
attached hereto as Exhibit F (except with respect to the estoppel certificates
to be obtained from Health Net, Inc. [“Health Net”] and ATK Missile Systems
Company, LLC [“ATK”], as described below) or, if the Lease of a tenant (other
than Health Net or ATK) requires a different form, in the form required by such
tenant’s Lease, or as otherwise provided in this paragraph below. On or before
September 19, 2006, Seller shall submit to each tenant of the Property an
estoppel certificate in the form of said Exhibit F (except as otherwise provided
below) and request that such tenant sign and return such certificate to Seller
within ten (10) days. It shall be a condition to Buyer’s obligation to Close the
sale and purchase of the Property that on or before the Closing, Buyer is able
to obtain an estoppel certificate (x) substantially in such form attached hereto
as Exhibit F-1 from Health Net, (y) in exactly the form attached hereto as
Exhibit F-3 from ATK, and (y) substantially in such form attached hereto as
Exhibit F from (i) three of the following four tenants: Netzero, Inc., Poms &
Associates Insurance Brokers, Inc., Care Level Management, and Univision Music,
LLC (each such Tenant, together with Health Net and ATK, a “Major Tenant” and,
collectively, the “Major Tenants”), and (ii) from such other tenants of the
Property, which, together with the Major Tenants lease and occupy at least
seventy-five percent (75%) of the area of the Property actually rented to
tenants (collectively, the “Estoppel Threshold”). All estoppel certificates
shall be dated no more than thirty (30) days prior to the Closing Date. An
estoppel certificate (other than estoppel certificates from Health Net and ATK
which shall be in the forms of

2



--------------------------------------------------------------------------------



 



Exhibit F-1 and Exhibit F-3, respectively, as provided above), even though not
in the form of Exhibit F, will be deemed to be acceptable to Buyer (i) if it is
substantially on the standard form attached to the applicable tenant’s Lease (so
long as Buyer is not otherwise entitled to object thereto pursuant to
Section 8.4(b) below) and (ii) even if any tenant modifies or deletes
Paragraph 13 from the Exhibit F form returned by such tenant. If Seller is
unable to satisfy the Estoppel Threshold, Seller may (but is not required to)
deliver estoppel certificates in the form of Exhibit F-2 executed by Seller
covering such leases as are sufficient, when aggregated with the tenant estoppel
certificates previously delivered, to satisfy the Estoppel Threshold, provided
that Buyer shall not be obligated to accept Seller estoppel certificates that
collectively cover in excess of twenty percent (20%) of the area of the Property
actually rented to tenants or which are in lieu of an estoppel certificate for
any of the Major Tenants. Seller’s representations and warranties in any Seller
estoppel certificates will survive the Closing, subject to the limitations
contained in Sections 3.2, 3.3, 3.4, 9.11 and 9.19 hereof. In the event that
Buyer receives an estoppel certificate from a tenant complying with the
requirements of this Section 8.4 and for which Seller previously delivered a
Seller estoppel certificate in accordance herewith, Seller shall be
automatically released from any liability or obligation under such Seller
estoppel certificate, except with respect to those provisions, if any, which
materially conflict with the provision(s) covering the same in the applicable
Seller estoppel(s), provided, however, that all such provisions shall still be
subject to the limitations contained in Sections 3.2, 3.3, 3.4, 9.11 and 9.19
hereof.
          (b) If Seller is unable to obtain and deliver sufficient tenant
estoppel certificates in accordance with Section 8.4(a), or if the certificates
received or substituted Seller estoppels contain material information or
omissions unacceptable to Buyer in its reasonable discretion (it being agreed
that any objection by Buyer to any change made by ATK to the form of estoppel
attached as Exhibit F-3 will be deemed reasonable) and Buyer objects thereto by
written notice to Seller within two (2) business days after receipt by Buyer of
the objectionable estoppel, then Seller will not be in default by reason
thereof, and Seller may elect, by written notice delivered to Buyer, to extend
the Closing Date by up to thirty (30) days in order to satisfy the requirement.
If Seller still cannot satisfy the requirement at the end of such extended
period, then Buyer may, by written notice given to Seller before the Closing (as
so extended), elect to terminate this Agreement and receive a refund of the
Deposit or waive said condition. If Buyer so elects to terminate this Agreement,
the Deposit shall be returned to Buyer, and neither party shall have any further
rights or obligations hereunder except as provided in Section 6.1 above and
Sections 9.3 and 9.9 below. If no such termination notice is delivered by Buyer,
Buyer shall be deemed to have waived such condition.
     8. Artwork Escrow and Artwork. Pursuant to the Assignment of Leases, Seller
shall assign to Buyer at Closing all of Seller’s right, title and interest in,
to and under the portion of that certain Escrow Holdback Agreement attached
hereto as Exhibit J which pertains only to the “Art Work Escrow Holdback Amount”
and the “Art Work” (“Art Work Escrow”). Additionally, if in connection with the
completion of the Art Work Buyer after Closing incurs reasonable third party
out-of-pocket costs or expenses in excess of the sums which Buyer is entitled to
withdraw from the Art Work Escrow, Seller shall reimburse Buyer for all such
excess costs and expenses within thirty (30) days after Seller’s receipt of
Buyer’s invoice therefor, but only to the extent that such excess costs and
expenses are not due to changes in scope or scale initiated by Buyer (it being
agreed that Seller’s reimbursement obligation hereunder shall specifically apply
to any changes in scope or scale legally required by the City of Los Angeles;
provided, however, Seller may, at no cost or expense to Buyer, contest any such
changes in scope or scale legally required by the City of Los Angeles). Pursuant
to the Assignment of Leases, Buyer shall assume Seller’s obligations under the
contracts with Mark Lere/Poliquin Kellogg and with Poliquin Kellogg Design
Group, relating to the Art Work, which contracts are listed and described on
Exhibit G attached hereto. Seller’s reimbursement obligation hereunder shall be
subject to the limitations on

3



--------------------------------------------------------------------------------



 



liability provided for in Sections 9.11 and 9.19 of the Agreement and shall
survive the Closing only for the Survival Period.
     9. Property Tax Escrow.
          (a) Establishment of Escrow. Notwithstanding the provisions of
Section 1.2 of the Agreement, at Closing, the Title Company shall withhold from
the balance of the Purchase Price otherwise payable to Seller pursuant to the
Agreement the sum of One Million Three Hundred Thousand Dollars ($1,300,000)
(the “Property Tax Escrow”). The Property Tax Escrow shall be deposited by the
Title Company into an interest bearing account and all interest thereon, less
investment fees, if any, shall be deemed a part of the Property Tax Escrow for
all purposes hereunder.
          (b) Property Tax Escrow Agreement. At Closing, Buyer, Seller and the
Title Company shall enter into a written escrow agreement, in form and substance
reasonably acceptable to Buyer, Seller and the Title Company (the “Property Tax
Escrow Agreement”), which shall govern the holding and disbursement of the
Property Tax Escrow. The Property Tax Escrow Agreement will provide, in
pertinent part, that the Property Tax Escrow shall be disbursed to Buyer, Seller
or a combination of Buyer and Seller, strictly in accordance with the following
terms:
          (i) If following the Closing, the various parcels, interests and other
components constituting the Property (including parking rights and other
entitlements and interests in and to parking garages, parking areas, common
areas and other portions of the project of which the Property is a part as set
forth on Exhibit I) are assessed or reassessed by the Los Angeles County Tax
Assessor, arising in whole directly from the sale of the Property to Buyer, with
an Aggregate Enrolled Tax Value (as defined below) that is:

  (A)   Greater than $314,250,000 (i.e., the Aggregate Enrolled Tax Value
exceeds $314,250,000, such excess defined as the “Aggregate Excess Reassessment
Amount”), then the Property Tax Escrow will be disbursed as follows:

  (1)   First, Buyer shall be paid an amount equal to the product of:

     (x) the Property Tax Escrow,
     multiplied by
     (y) a fraction, the numerator of which is the Aggregate Excess Reassessment
Amount, and the denominator of which is an amount equal to 98.7% of the
Association Enrolled Tax Value (as defined below) for 2006/2007, which is valued
by the Los Angeles County Tax Assessor as $34,241,979 and as set forth in
Exhibit I.

  (2)   Second, the balance, if any, remaining after the disbursement to Buyer
under clause (1) above, shall be disbursed to Seller, including any interest
earned thereon.

  (B)   Less than or equal to $314,250,000, then the entire Property Tax Escrow
shall be returned to Seller, including any interest earned thereon.

For example, if such Aggregate Enrolled Tax Value is established by the Los

4



--------------------------------------------------------------------------------



 



Angeles County Tax Assessor at $334,528,100 (i.e., Aggregate Excess Reassessment
Amount is $20,278,100), then $780,000 from the Property Tax Escrow ($1,300,000 x
[ $20,278,100/$33,796,833]) would be distributed to Buyer, and the balance,
including any interest earned thereon, would be distributed to Seller.
          (ii) As used herein, the term “Aggregate Enrolled Tax Value” shall
mean the sum of (A) the enrolled assessed values of the five (5) Building
Parcels (parcel nos. 2149-019-001, 2149-019-002, 2149-019-009, 2149-019-015 and
2149-019-014) identified on Exhibit I, plus (B) the product of (x) the Buyer’s
Allocable Share of the Common Assessment (as defined in the Master Declaration
[as defined below]), as of the Closing Date (i.e., 98.7%), multiplied by (y) the
enrolled assessed values of three (3) Association Parcels (parcel nos.
2149-019-003, 2149-019-013 and 2149-019-016) identified on Exhibit I (the sum of
the enrolled assessed values of these three (3) Association Parcels, the
“Association Enrolled Tax Value”). The determination of the Aggregate Enrolled
Tax Value shall be limited to any reassessments of the land and improvements as
of the Closing Date made within one (1) year following the Closing Date, arising
solely from the sale of Property from Seller to Buyer, and shall not include any
portion of reassessment attributable to (a) any additional improvements made by
Buyer, Declarant or other Association Members, on or to any Building Parcel or
Association Parcel included in Exhibit I, or (b) annual customary inflationary
increases (i.e. not to exceed 2.0%) of real estate taxes.
          (iii) As used herein, the term “Master Declaration” shall mean the
Master Declaration of Covenants, Conditions, Restrictions and Reservations of
Easements for LNR Warner Center and Termination of Former Declarations dated as
of May 22, 2003 (as amended and supplemented) to which the Property is subject,
and where LNR Warner Center, LLC is the Declarant.
          (iv) Notwithstanding anything to the contrary contained herein, no
portion of the Property Tax Escrow will be disbursed to Buyer or Seller until
the Los Angeles County Tax Assessor has reassessed the Property as of the
Closing Date (including all such parcels, interests and other components
thereof) in connection with the Closing and which reassessment must occur within
one (1) year of the Closing Date (x) such reassessment has become final and no
longer subject to appeal or protest, or (y) a period of eighteen (18) months has
elapsed since such reassessment was received by Buyer; provided that if no such
reassessment occurs within one (1) year of the Closing Date, the entire Property
Tax Escrow shall be disbursed to Seller, including any interest earned thereon.
          (c) Seller’s Right to Participate in Certain Tax Appeals and Protests.
Buyer and Seller confirm and agree that Seller shall have the right to
participate (at Seller’s sole cost and expense) in any tax protest, appeal, or
inquiry relating to any reassessment of the value of the Property after Closing
based on the Purchase Price paid by Buyer at Closing and for which Buyer claims
a reimbursement from Seller hereunder; and that Buyer shall bring such tax
protest, appeal, or inquiry if so requested by Seller. Buyer shall provide
written notice to Seller within ten (10) business days of receipt of any and all
such reassessments, and include copies of all pertinent direct and supplemental
tax bills in connection with any and all direct assessments and such
reassessments.
          (d) Miscellaneous. The provisions of this paragraph 9 shall survive
Closing, and neither the terms of this paragraph nor the Property Tax Escrow
Agreement shall be subject to the provisions of Section 9.19 of the Agreement;
however, Seller’s liability under this paragraph 9 and under the Property Tax
Escrow Agreement shall be limited to the amount of the Property Tax Escrow.
Additionally, any amounts paid to Buyer from the Property Tax Escrow shall not
be taken into account

5



--------------------------------------------------------------------------------



 



for the purposes of determining the maximum liability of Seller under said
Section 9.19 or any other provision of the Agreement, and the Property Tax
Escrow shall not be counted towards, or otherwise taken into account in
determining, Seller’s satisfaction of its net worth covenant under Section 9.20
of the Agreement.
     10. Amendments to Exhibits. Exhibit G to the Original Agreement is hereby
deleted in its entirety, and Exhibit G attached hereto is hereby substituted
therefor. Exhibit F-3, Exhibit I and Exhibit J attached hereto are hereby added
as new Exhibits to, and shall for all purposes become a part of, the Agreement.
     11. Property Management Office Build-Out License Agreement. Buyer and
Seller hereby acknowledge that they did not agree upon the form of license
agreement prior to the expiration of the Contingency Period as contemplated by
Section 7.7 of the Agreement. Consequently, any exercise by Buyer its right to
commence the Office Build-Out Work pursuant Section 7.7 prior to Closing shall
be conditioned upon Buyer and Seller executing and delivering a license
agreement in form and content reasonably acceptable to the parties.
     12. Ratification. Except as herein modified or amended, all terms and
conditions of the Agreement are hereby ratified and confirmed by Seller and
Buyer and remain in full force and effect. In the event of any conflict between
the terms and provisions of this Amendment and the Agreement, this Amendment
shall control.
     13. Multiple Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same Amendment. This Amendment may also be
executed by facsimile, and a facsimile signature shall be deemed an original
signature for all purposes.
[END OF PAGE; SIGNATURE PAGE FOLLOWS]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly signed and delivered this
Amendment effective as of the date first above-written.

                      SELLER:    
 
                    MP WARNER CENTER, LLC,         a Delaware limited liability
company    
 
                    By:   RREEF AMERICA L.L.C.,             a Delaware limited
liability company         Its:   Investment Manager    
 
               
 
      By:        
 
      Name:  
 
   
 
               
 
      Title:        
 
               
 
                    MP WARNER CENTER III, LLC,         a Delaware limited
liability company    
 
                    By:   RREEF AMERICA L.L.C.,             a Delaware limited
liability company         Its:   Investment Manager    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                    BUYER:    
 
                    HINES-SUMISEI US CORE OFFICE         PROPERTIES LP,        
a Delaware limited partnership    
 
                    By:   Hines-Sumisei U.S. Core Office Trust,             its
general partner    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               

7



--------------------------------------------------------------------------------



 



Exhibit F-3
Form of ATK Estoppel Certificate
[See attached]

 



--------------------------------------------------------------------------------



 



Exhibit G
List of Service Contracts
[See attached]

 



--------------------------------------------------------------------------------



 



Exhibit I
Allocation of Purchase Price to Various parcels/Components of Property
[See attached]

 



--------------------------------------------------------------------------------



 



Exhibit J
Art Work Escrow Holdback Agreement
[See attached]

 